Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 1 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

wm ww ome om ru om mm me ww oe oe cee mem me 00090 rw me 00k nese mmm eee cm mem tet mm fare Reve ee netted ss mm EOE TY FY Sm ety tne hh mmm nm mE ow eee atmo

|have a cause of action against the individual Federal agents and the Federal Government. Furthermore, this provision
|should be viewed as a counterpart to the Bivens case and its progenty[sic], in that it waives the defense of sovereign
limmunity so as to make the Government independently liable in damages for the same type of conduct that is alleged to
|nave occurred in Bivens (and for which that case imposes liability upon the individual Government officials involved.)"

IS Rep. No 93-588, p 3 (1973)

[In the absense of a contrary expression from Congress, [Sec.] 2680(h) thus contemplates that victims of the kind of
intentional wrongdoing alleged in this complaint shall have an action under FTCA against the United States as well as a
[Bivens action against the individual officials alleged to have infringed their constitutional rights.

Congress thus has not been "silent" on the issue of a damages remedy for violations of Constitutional rights by federal

jailors, nor has it taken "legislative action suggesting that Congress does not want a damages remedy." Though Bivens was a

 

judicial creation, Congress in effect adopted Bivens as its own and provided it siblings. When Congress enacted The PLRA, it

 

limited to the extent it found necessary the types of damages claims that prisoners can bring to federal courts, but it did not
seek to cut off Constitutionally-implied-damages claims all together, though it easily could have done so. For example,
please see 42 U.S.C. Sec. 1997e(e), which was enacted on April 26th, 1996, approximately twenty-five (25) years after
Bivens was decided.

The instant defendants attempt to conflate, to their undeserving benefit, the caution necessary to protect the autonomy
of the president and U.S. attorney general in the post--September-11th national-security context with the normal and
longstanding deference to prison administrators that Courts routinely consider but nonetheless reject in the face of the
wanton unconstitutional abuses that pervade the instant case. Please see Abbasi at 1862 (internal citations omitted):

[T]he question is only whether "congressionally uninvited intrusion" is "inappropriate" action for the Judiciary to take.
|The factors discussed above all suggest that Congress’ failure to provide a damages remedy might be more than mere
loversight, and that congressional silence might be more than "inadvertent." This possibility counsels hesitation "in the
labsence of affirmative action by Congress."

|Furthermore, in any inquiry respecting the likely or probably intent of Congress, the silence of Congress is relevant; and
\here that silence is telling. In the almost 16 years since September 11, the Federal Government's responses to that
lterrorist attack have been well documented. Congressional interest has been "frequent and intense," and some of that
linterest has been directed to the conditions of confinement at issue here. Indeed, at Congress’ behest, the Department
lof Justice's Office of the Inspector General compiled a 300-page report documenting the conditions in the MDC in great
|detail. Nevertheless, "[a]t no point did Congress choose to extend to any person the kind of remedies that respondents
|seek in this lawsuit."

\This silence is notable because it is likely that high-level policies will attract the attention of Congress. Thus, when
|Congress fails to provide a damages remedy in circumstances like these, it is much more difficult to believe that
|"congressional inaction" was “inadvertent.”

And cf. Carlson v. Green 446 U.S. at 18 (emphasis added):

|Bivens established that the victims of a constitutional violation by a federal agent have a right to recover damages
|against the official in federal court despite the absence of any statute conferring such a right. Such a cause of action
lmay be defeated in a particular case, however, in two situations. The first is when defendants demonstrate "special
|factors counseling hesitation in the absence of affirmative action by Congress." [Bivens v. Six Unknown Named Agents
lof Federal Bureau of Narcotics, 403 U.S. 388, 396 (1971)}; Davis v. Passman, 442 US 228, 245... (1979). The second is
|when defendants show that Congress has provided an alternative remedy which it explicitly declared to be a substitute
[for recovery directly under the Constitution and viewed as equally effective. Bivens, supra, at 397...; Davis v. Passman,
supra; at 245-47... oe

Neither situation obtains in this case. First, the case involves no special factors counseling hesitation in the absence of

~ Regs 4X7 AP AGS -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 2 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

|affirmative action by Congress. Petitioners do not enjoy such independent status in our constitutional scheme as to
|suggest that judicially created remedies against them might be inappropriate. Davis v. Passman, supra, at 246...

Some Courts have held after Abbasi that the FBOP's administrative-remedy system is a viable alternative remedy within

 

the meaning of Abbasi. The language used by The Supreme Court, however, reveals that it is not. The Abbasi court
contemplated only "alternative remedies” created by Congress. "For if Congress has created ‘any alternative, existing
process..."" Abbasi at 1858 (emphasis added).

The Abbasi Court made no mention of the FBOP's administrative-remedy system as a possible alternative despite its
obvious awareness of the existence of that system. Please cf. Setser v. United States, 566 U.S. 231, 244 (2012), a case
decided before Abbasi that did not vee, Constitutionally-implied-damages wherein the same six (6) justices who decided

Abbasi were present (Roberts, Kennedy, Ginsberg, Alito, Thomas, and Breyer) and The Supreme Court made explicit
reference to the FBOP's administrative-remedy system as a means of alternative resolution. The Abbasi Court knew about
the FBOP's administrative-remedy system and deliberately omitted reference to it in when analyzing alternatives in the
Constitutionally-implied-damages context because the FBOP's administrative-remedy system is a discretionary Executive
creation neither "provided" nor "explicitly declared” by Congress as “a substitute for recovery directly under the
Constitution." Moreover, the FBOP administrative-remedy system is not at all a judicial remedy and its results or lack
thereof ultimately can only be brought into Constitutional compliance by later judicial review.

Further, as detailed above in Section III(B), the FBOP's administrative-remedy system was not available to the instant
plaintiff. The circumstances of the instant case thus independently preclude the system from being considered a viable
alternative in the instant case. Similarly, without access to the law library, a petition pursuant to Sec. 2241, as
contemplated by the Abbasi Court, was also unavailable to the instant plaintiff while he was in the SHU. Please see RFA 15
cand 23-26.

The instant defendants made sure that at the time the instant plaintiff was in the MCC, he had no way out of the SHU
except to end his hunger strike. This was their intentional design, and they carried it through to fruition. Since they
successfully denied the instant plaintiff all alternative avenues to equitable remedies during the time of his hunger strike,
and then transferred him out of the FBOP before he could file a petition pursuant to Sec. 2241 or use the administrative-
remedy system, the design of the instant defendants produced a "damages or nothing" scenario for the instant plaintiff in

terms of vindicating the past violations of his rights, as contemplated in Bivens. They should not now be indemnified on the

 

basis that the instant plaintiff could not make use of the options they intentionally kept outside his reach.

f. The Plaintiff's First Amendment Implied-Damages Claims Must Be Allowed To Proceed.

~ Reye AIK oF 163 -~
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 3 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

Should The Honorable Court decide that the plaintiff's First Amendment Implied-Damages claims present a new "context"
under Abbasi despite the citation by three (3) Supreme Court justices in Sell v. United States, 539 U.S. 166, 193 (2003)
(Scalia, J., dissenting) to Lyons v. United States Marshals, 840 F.2d 202 (3rd Cir. 1987), as well as the decisions in Lyons v.

Powell, 838 F.2d 28 (1st Cir. 1988) and 729 F. Supp. 1404 (D.N.H. 1989), then the plaintiff's First Amendment claims must

nonetheless be allowed to proceed in the absence of special factors counseling hesitation.

_ Raye A or AGS~
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 4 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: 12982104

TO:

SUBJECT: Gottesfeld v. Hurwitz, et al., 18-cv-10836-PGG-GWG
DATE: 11/16/2019 06:22:21 PM

5. The False Claims Act (FCA): Title 31 U.S.C. Sec. 3730(b)(1)

Liberally construed, the instant complaint states a claim under 31 U.S.C. Sec. 3730(b)(1), The False Claims Act (herein
also the "FCA"), for false claims paid by the government at taxpayer expense. "[T]he FBOP appears to use assignments of
favored staff, including then-Warden Eskar(sic] Tatum, to MCC for periods of time which seem designed to help them
maximize their pension benefits at taxpayer expense just prior to retirement." D.E. 2 at 12 (p.21). Please see also RFA 30.

The complaint also states “The [U.S. Marshals Service] had [the plaintiff] transferred to MCC in pursuit of some of the
unlawful purposes described above." D.E. 2 at 12 (p.22).

The U.S. Court of Appeals clarified the scope of The ECA in United States ex rel Schwedt, 59 F.3d 196, 199 (D.C. Cir.
1995):

|The [False Claims] Act penalizes the presentation of a "false or fraudulent claim for payment" or the use of "a false
lrecord or statement to get a false or fraudulent claim paid." 31 U.S.C. [Sec.] 3729(a). A submission need not be an
|actual invoice to be a “claim” or "statement" under the Act. As the Supreme Court explained in United States v.
|Neifert-White Co., 390 U.S. 228, 233, 19 L. Ed. 2d 1061, 88 S. Ct. 959 (1968), "this remedial statute reaches beyond
I'claims' which might be legally enforced, to all fraudulent attempts to cause the Government to pay out sums of money."
|Each individual false claim or statement triggers the statute's civil penalty. See United States v. Bornstein, 423 U.S.
1303, 313, 46 L. Ed. 2d 514, 96 S. Ct. 523 (1976).

The instant defendants were willing to commit the instant violations of The Constitution, The Federal Rules of Criminal
Procedure, federal regulations, and FBOP policies, and they were indeed hesitant to refrain from doing such, because of
their involvement in the pension-fraud conspiracy. Please see Exhibit 1 hereto at 6 (p.77).

When the plaintiff drafted the instant suit, however, he did not have access to sufficient legal resources. Please see D.E.

2 at 12 (p.24) and at 16. Thus, the plaintiff did not know, could not discover, and could not have been expected to follow the
usual idiosyncratic procedures for such claims, which are known as qui tam actions. Once the plaintiff was able to review
these procedures in a less-inadequate law library, he followed them as best he could. He notified the U.S. attorney general
pursuant to 31 U.S.C. Sec. 3730(b)(2). Please see Exhibit 1 hereto at 5 (p.76), and Exhibit 16 hereto.

If in its wisdom The Honorable Court finds that the instant deviation from the usual FCA procedures requires dismissal of
the instant FCA claims, then the plaintiff would stipulate to a voluntary dismissal without prejudice. The instant plaintiff,
however, also notes he would refile in accordance with the proper procedure, and therefore such a dismissal would be

judicially uneconomical and of little, if any, other consequence, Cf. Lyons v. Powell, 729 F. Supp. 1404, 1406-07 (D.N.H.

1989) (discussing contemporary Fed. R. Civ. P. 4(d)(5)).

~” Poye AO oy AS ~
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 5 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

monet nape we mw rm om nme oik tit ee omy memset ae me emma etme mek eye ye en mt mt tment mss emt NGOS W)C Y EL Sed OY OH Oe ne YY memes intense Oe

The plaintiff also notes 5 U.S.C. Sec. 3301, empowering the president to: "(1) prescribe such regulations for the admission
of individuals into the civil service in the executive branch as will best promote the efficiency of that service." The plaintiff
further notes 5 U.S.C. Sec. 3304(d), requiring the Office of Personnel Management (herein also the "OPM") to promulgate
regulations "consistent with the principals of equitable competition and merit based appointments." The directors of the
FBOP and U.S. Marshals Service also bear a fiduciary responsibility not to waste taxpayer funds by needlessly inflating

pensions. 5 U.S.C. Sec. 1212(a)(3). Please see also 29 U.S.C. Sec. 1304(b)(7) and 31 U.S.C. Sec. 3512(c)(1)(B).

 

In turn, 5 C.F.R. Secs. 300.102(c), 300.103(c), and 335.103(b) explicitly preclude the employment of "non-merit-based"
factors in the employment and promotion of federal enployees--such as maximizing the pensions of the maximum number
of individual wardens. Please see Exhibit 30 hereto; 5 C.F.R. Secs. 300.102 and 300.103 (retrieved November 12th, 2019).

The instant plaintiff therefore notes 18 U.S.C. Secs. 286, 664, 1954, 1957, and 1962; and the inapplicability of 31 U.S.C.

 

Sec. 3729(b)(2)(B) to the instant FCA claims due to the overarching legal maxim of unjust enrichment, i.e. that the instant
defendants must not be allowed to keep their ill-gotten gains from the criminal acts they perpetrated in violation of the

above-cited authorities.
E. THE INSTANT DEFENDANTS MUST BE DENIED IMMUNITY.

A wealth of controlling and precedential case law requires that the instant defendants be denied immunity for all of their
unconstitutional acts. The conduct of the instant defendants is judicially indistinguishable from the violations found in
previous cases and the defendants' own conduct reflects their culpable knowledge and intent.

Additionally, The Supreme Court long ago rejected the argument "that an official action is protected by qualified immunity
unless the very action in question has previously been held unlawful." Anderson v. Creighton, 483 U.S. 511, 535 n. 12 (1985).
The Court instead held "[O}fficials can still be on notice that their conduct violates established law even in novel factual
circumstances." Hope v. Pelzer, 536 U.S. 730, 741 (2002). "[T]he focus” of qualified-immunity analyses "is on whether the
officer had fair notice that her conduct was unlawful." Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam).

There can be no serious argument that the conduct alleged in the instant case was clearly unlawful and that the defendants

had more than fair notice thereof.
4. Immunity Is Inapplicable To Many of the Plaintiffs Claims.

Though the instant defendants left unaddressed the plaintiff's claims under The FCA and his claims for injunctive relief
under either The APA or The Constitution, the plaintiff notes that immunity is inapplicable to all these claims. Allen v.

Coughlin, 64 F.3d 77, 81 (2d Cir. 1995) (citing Giacolone v. Abrams, 850 F.2d 79, 84 (2d Cir. 1988), other citations

= eye AB 4 ov ACS —
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 6 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

em te tee cee em me mm wm et os ome mem mm ott eee dd nek 8 Ee re mm tee etme te toes 8 rtm moms ent mng tgs mht Y OP Om ot

omitted):
|We turn now to the question whether appellees are entitled to qualified immunity as a matter of law. The doctrine of
|qualified immunity protects government officials from liability for money damages in actions arising out of performance

lof their discretionary functions. It does not bar declaratory and injunctive relief, however, which Allen has requested.
|Even if established, therefore, qualified immunity is not grounds for dismissing all of Allen's claims.

2. The Defendants Must Be Denied Immunity To the Plaintiffs Title 42 U.S.C, Sec. 1985(3) Claims.

As early as 2007---nearly a decade prior to the events in controversy in the instant case---The Second Circuit put federal
officials on notice regarding 42 U.S.C. Sec. 1985(3). Please see Turkmen v. Ashcroft, 915 F. Supp. 2d 314, 358 Sec.
"DISCUSSION F(3)" (E.D.N.Y. 2013) (citing Iqbal v. Hasty, 490 F.3d 143 (2d Cir. 2007)):

|Defendants also suggest that they are entitled to qualified immunity because in 2001 it was not clearly established that
[42 U.S.C.] Section 1985 applied to federal officials. As the Second Circuit has already explained, however, although it
|may not have been clearly established in 2001 that [Sec.] 1985 prohibited conspiracies among federal officials, “federal
lofficials could not reasonably have believed that it was legally permissible for them to conspire with other federal
lofficials to deprive a person of equal protection of the laws." [Iqbal v. Hasty, 490 F.3d 143, 176 (2d Cir. 2007)]. "[T]he
|proper inquiry is whether the right itself--rather than its source--is clearly established." Russo v. City of Bridgeport, 479
|F.3d 196, 212 (2d Cir. 2007) (emphasis in original). Accordingly, qualified immunity is inappropriate.

The Second Circuit affirmed the district court. Turkmen v. Hasty, 789 F.3d 218, 262 (2d Cir. 2015). And this was the state
of the law at the time of the instant events in controversy.

Eventually, in 2017---after the events in controversy in the instant case---The Supreme Court granted the defendants in
the above case qualified immunity to liability under Sec. 1985(3). Ziglar v. Abbasi, 137 S. Ct. 1843, 1865 Sec. V (2017). Yet,
this only further distances the instant defendants from a subsequent grant of qualified immunity. Qualified immunity is

supposed to be like lightning---rarely, if ever, striking in the same place more than once. And these defendants were clearly

on notice that their behavior in the instant case was objectively unreasonable.
3. The Defendants Must Be Denied Immunity To the Plaintiffs State Civil-Rights Claims.

The plaintiff seriously doubts that the instant defendants are entitled to any immunity from his state-law claims as he
doubts there is anything new or novel enough in his claims to warrant such considerations. The defendants have admitted as
much. Please see RFA 21 and 27.

Yet, as a proximate result of the instant defendants’ acts and omissions, the instant plaintiff has not been able to prepare
and present his claims under New York law and The New York Constitution. The plaintiff notes his simultaneous motion for
an order requiring the instant defendants to provide the plaintiff with the necessary resources in order to do so.

The plaintiff knows and notes, however, that The Honorable Court is fluent with the relevant state law and that in all

~ Rege AZo ALB -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 7 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

probability the legal landscape, as accurately viewed by The Court, requires that the instant defendants be denied immunity
to the plaintiff's state-law claims.

Should The Court, in its wisdom, however, find that the instant defendants may be entitled to immunity from the instant
state civil-rights claims, then it should still, for the moment, deny immunity without prejudice and order the defendants to

provide the plaintiff with the appropriate resources to argue any relevant matters of law.
4. The Defendants Must Be Denied Immunity To the Plaintiff's Fifth Amendment Damages Claims.

"This Court will not confer immunity on any official who glaringly disregards the very regulations that he or she is

entrusted to discharge dutifully and in good faith." Tellier v. Fields, 280 F.3d 69, 86 (2d Cir. 2000). Please see also Exhibit

 

22 hereto, 28 C.F.R. Secs, 541.25, 541 26, and 541.33; and Palmer v. Richards, 364 F.3d 60, 67 (2d Cir. 2004) (citing
Tellier at 84 and 85). The same regulations, although now found in 28 C.F.R. Secs. 541 .25, 541.26, and 541.33, are at the
heart of the instant implied-damages claims arising from The Fifth Amendment. This Court first denied prison officials
qualified immunity on such claims in 1998. Tellier v. Scott, 49 F. Supp. 2d 607, 615 (S.D.N.Y. 1998).

Indeed, in many of the above-cited cases from decades ago, prison officials requested and were denied qualified immunity
by The Second Circuit. These precedential decisions have not been abrogated. Tellier v. Fields requires that the instant
defendants be denied qualified immunity for their willful violation of The Due Process Clause. Indeed, Tellier was a convict
serving a sentence at MCC, but the instant plaintiff was not. Cf. Benjamin v. Fraser, 264 F.3d 175, 188 n. 11 (2d Cir. 2001).
However far away the defendants were from immunity in Tellier, they placed themselves across an unbridgeable divide some

sixteen (16) years later in the instant case of a pre-trial detainee with stronger Due Process protections. As The Second

~ Rege S33 oF AUS -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 8 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

eet tet tt sek eek ame mem me at eee em remem hd ite 0s kee ome mee meme mest ken emt mt net OF meme om me me mt tenement Om em eee ome

FROM: 12982104

TO:

SUBJECT: Gottesfeld v. Hurwitz, et al., 18-cv-10836-PGG-GWG
DATE: 11/16/2019 06:29:02 PM

Circuit upheld from Tellier v. Scott, 49 F. Supp. 2d 607, 615 (S.D.N.Y. 1998):

\[Djefendants are not entitled to summary judgment "if any reasonable trier of fact could find that the defendants’
lactions were objectively unreasonable." Lennon v. Miller, 66 F.3d 416, 420 (2d Cir. 1995). An officer's actions are
|objectively unreasonable "when no officer of reasonable competence would have made the same choice in similar
\circumstances." Id, at 421. Courts should refrain from granting summary judgment on grounds of qualified immunity
|until disputed factual issues pertaining to the defense are resolved. Id,

|As has been noted already, the law at the time of plaintiff's detention had clearly established that regulations like [28
IC.F.R. Sec.] 541.22 created a liberty interest in remaining free of administrative segregation, and defined the scope of
|the official's permissible conduct. See, e.g., Wright v. Smith, 21 F.3d 496, 500 (2d Cir. 1994) (holding that state prison
[regulation mandating hearing within 14 days left "no doubt" that prison officials "acted unconstitutionally where
|confinement... continued without a hearing, for 67 days["]). Moreover, even in the aftermath of Sandin, there is
{continued support for the existence of the due process claim asserted by plaintiff. See, e.g., Sealy[sic][ v. Giltner], 116
|F.3d [47,] 52 [(2d Cir. 1997)].

 

Moreover, the instant defendants failed to rebut any of the plaintiff's factual allegations about conditions in the SHU at
MCC. "{Defendant] made no effort before the district court to demonstrate what [plaintiffs] conditions were, content to rest
on the argument that 'since plaintiff served only 77 days in SHU, no liberty interest is implicated." Palmer v. Richards, 364
F.3d 60, 67 (2d Cir. 2004) (denying qualified immunity to prison officials). Please cf. D.E. 52 at 28, "Courts in this Circuit
have routinely held that confinement in the SHU for a period of time comparable to Plaintiff's does not rise to the level of a
liberty interest.” |

As already discussed, the instant plaintiff was a pre-trial detainee and thus any time in the SHU implicated his liberty
interests, let alone eighty-one (81) days. Please see again Benjamin v. Fraser, 264 F.3d 175 (2d Cir. 2001) (collecting cases)
("The district court concluded, joining our fellow Circuits, that Sandin does not apply to pretrial detainees").

But setting aside for the moment the plaintiff's pre-trial status and the fact that he need not plead particularly harsh
conditions or a particularly long period of administrative confinement, the defendants dishonestly aver "Plaintiff does not set
forth any such particularly harsh conditions.” D.E. 52 at 28 (internal citations omitted). Ignoring the instant complaint (and
Berger), defendants’ counsel then glances over the explicit allegations of frigid cold, D.E. 2 at 8 (p.14) and at 9 (p.16);
insect and rodent infestation, D.E. 2 at 8 (p.10-12); the total shut off of water, Id. (p.13); and leaky still water, D.E. 2 at 9
(p.16). These unrebutted allegations must be taken as true, especially since they have now been admitted by each of the

defendants in RFA 6, 10-11, 23-27, and they preclude any finding of immunity.

 

These conditions were not only a threat to human life, but as the world recently saw, they contributed to the death of pre-
trial detainee Jeffrey Epstein. It is impossible to hold that the conditions in exhibits 2, 135-136, 142, 144-145, and 148

hereto, of which the plaintiff and others repeatedly warned high officials, were not a threat to the instant plaintiff's long-

— Reg e AB oP 4.63 -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 9 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

term health, given what happened to Epstein.
5. The Defendants Must Be Denied Immunity To The Plaintiffs Sixth Amendment Damages Claims.

The state of the law at all relevant times as to the instant plaintiff's rights under The Sixth Amendment was just as clear.
As noted in United States v. Auernheimer, 748 F.3d 525, 532 (3rd Cir. 2014), quoting United States v. Cabrales, 524 U.S. 1
(1998), "The proper place of colonial trials was so important to the founding generation that it was listed as a grievance in
the Declaration of Independence. It was of such concern that the Constitution of the United States ‘twice safeguards the
defendant's venue right.”

This right is not an esoteric holdover from a bygone era that competent officials could reasonably overlook. It continues to
be upheld in Fed. R. Crim. P. 18 and the courts today continue to require detention "within the district." Fed. R. Crim. P.

46(h)(1).

 

The very peculiar nature of the transfer of the instant plaintiff also belies any claim of its perceived Constitutional
validity. The instant defendants deviated greatly from their normal practices from other cases, even those involving hunger
strikes, when they moved the pre-trial instant plaintiff, with no notice to his counsel or the court, nor hearings of any kind,
to a non-medical facility outside the district while there was no need for emergency medical intervention and a better-suited
federal medical center (FMC) available locally in Massachusetts. This deviation speaks to an ulterior purpose that has now
been admitted. Please see RFA 1-6, 10-11, and 23-27. Moreover, if such a transfer could be proper, then it would be far
more commonplace. If perceived as permissible, then why not more of them?

A federal court already denied immunity to an FBOP director in such a case thirty (30) years ago. Lyons v. Powell, 729 F.
Supp. 1404 (N.D.H. 1989). And, while the same cannot be done in the instant case due to Heck v. Humphrey, this right was
clearly well established because other convictions were vacated. Please see Auernheimer at 541:

|"Though our nation has changed in ways which it is difficult to imagine that the Framers of the Constitution could have
|foreseen, the rights of criminal defendants which they sought to protect in the venue provisions of the Constitution are
[neither outdated nor outmoded." [United States v.] Passodelis, 615 F.2d [975, ] 977 [(3d Cir. 1980)]. Just as this was

\true when we decided Passodelis in 1980---after the advent of railroad, express mail, the telegraph, the telephone, the
|automobile, air travel, and satellite communications---it remains true in today's Internet age.

The defendants also violated the plaintiff's right to counsel. Please see above Secs. III(C)(6) and IIl(D)(4)(c)(iii). They are

 

not entitled to immunity for this violation. As early as 1974 The Supreme Court recognized the right of detainees to counsel.
"[A]ppellants cannot raise a defense of qualified immunity because their actions did 'violate clearly established...
constitutional rights of which a reasonable person would have known.” Smith v. Coughlin, 748 F.2d 783, 789 (2d Cir. 1984)

(quoting Procunier v. Martinez, 416 U.S. 396, 419-21 (1974). Moreover, "even when a litigant fails to prove actual

— Poge. A385 oF 163 -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 10 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

ce me ee ee a imam rem meat ot eee me meas tk emt tee nes erent eee mek tenement neem om otter

compensable injury, he is entitled to an award of nominal damages upon proof of violation of a substantive constitutional
right." Id.

The right of detainees to the presence of counsel during custodial questionings was clearly established and well known to
all law-enforcement officials---including prison officials---some fifty (60) years before the instant defendants and their
parties in privity violated that right of the instant plaintiff. Miranda v. Arizona, 384 U.S. 436 (1966). "As we have recently
held, '[T]he proper inquiry is whether the right itself---rather than its source---is clearly established." (Emphasis in original)

Iqbal v. Hasty, 490 F.3d 143, 177 (2d Cir. 2007) (quoting Russo v. City of Bridgeport, No. 05-4302-cv, 2007 U.S. App. LEXIS

 

4428, at *39 (2d Cir. June 12, 2007) (collecting cases), amending 479 F.3d 196 (2d Cir. 2007).

- Pege 436 oF AGB -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 11 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: 12982104

TO:

SUBJECT: Gottesfeld v. Hurwitz, et.al, 18-cv-10836-PGG-GWG
DATE: 11/16/2019 06:34:52 PM

6. The Defendants Must Be Denied Immunity To the Plaintiff's Eighth Amendment Damages Claims.

Years before the instant events in controversy, The U.S. Court of Appeals surveyed the status of the law regarding
inmates’ conditions-of-confinement claims under The Eighth Amendment. Walker v. Shult, 717 F.3d 119, 126 (2d Cir. 2013)
(collecting cases). The Court noted the following clearly-established Eighth Amendment rights, under each of which the
instant plaintiff brings credible allegations:

* Freedom from extreme temperatures. Gaston v. Coughlin, 249 F.3d at 164; Corselli v. Coughlin, 842 F.2d 23, 27 (2d Cir.
1988); Wright v. McMann, 487 F.2d 519, 521-22, 526 (2d Cir. 1967) (inmates forced to sleep in the cold).

* Freedom from inadequate sleeping surfaces. Bell v. Luna, 856 F. Supp. 2d 388, 397-98 (D. Conn. 2012).

* Freedom from unsanitary conditions. Lareau v. Manson, 651 F.2d 96, 106 (2d Cir. 1981) and Young v. Quinlan, 960 F.2d
351, 365 (3d Cir. 1992).

.* Ereedom from substantial risk of serious harm, Jones v. Goord, 435 F. Supp. 2d 221, 238 (S.D.N.Y. 2006); and Farmer v.

Brennan, 511 U.S. 825, 833 (1994).

Beyond the clear demarcation of the above rights years, if not decades, prior to the instant events in controversy, there is
another time-tested reason the federal courts must not flinch in vindicating the plaintiff's Eighth Amendment rights as a
pre-trial detainee. "We yet like to believe that wherever the Federal courts sit, human rights under the Federal Constitution
are always a proper subject for adjudication, and that we have not the right to decline to exercise that jurisdiction simply
because the rights asserted may be adjudicated in some other forum.” Wright v. McMann, 387 F.2d 519, 523 (2d Cir. 1967)
(quoting McNeese v, Board of Education, 373 U.S. 668, 674 n. 6 (1963)).

Moreover, "justice must satisfy the appearance of justice." Offutt v. United States, 348 U.S. 11, 14 (1954).
7. The Defendants Must Be Denied Immunity To the Plaintiffs Stigma-Plus Damages Claims.

At the time of the instant events in controversy, i.e. when the plaintiff was pending trial, the contours were clearly well
established as far as his right not to be stigmatized outside the courtroom by the defendants’ parties in privity while the
defendants and their agents affected a prior restraint on his ability to refute the corresponding false extrajudicial
statements. Given the positions in law enforcement of each of the offending defendants, their agents, and their collective

parties in privity, there can be no serious argument that they did not or should not have known their conduct was

— Pee ABT oF ACZ—
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 12 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

noe eet we me te ae ak tod tak mit Owes nn ee ch memos eset kk at ae kk PD ee Sees ee mead tems esa sed ll OO EO Ew OYE dt

unconstitutional.

in addition to The District of Massachusetts Local Rule 83.2.1, found as Exhibit 26 hereto, each of the U.S. district courts

 

in New York has adopted a similar rule that defendants Tatum and Bussanich knew or should have known. $.D.N.Y. and
E.D.N.Y. Loc. Crim. R. 23.1(a); N.D.N.Y. Local Rule 23.1; and W.D.N.Y. Loc R. Crim. P. 23.1(b) (enforcing New York Prof.
Cond. Rules 3.6, 5.3, and 8.4). As had The Honorable District Court for The District of Columbia, of which defendants

Hurwitz and Anderson should have been well aware. D.D.C. Loc. Crim. R. 57.7(b)(1) and Loc. Crim. R. 57.7(b)(2)(vi).

 

A public official was denied immunity to a stigma-plus claim more than a decade before the events in controversy in the
instant case. Kelez v. Levy, 401 F.3d 75, 99-102 (2d Cir. 2005). Moreover, two years prior, a stigma-plus claim was
validated against a high official who made defamatory statements to the press during an investigation. DiBlasio v. Novello,
344 F.3d 292, 302 (2d Cir. 2003). The Second Circuit found that high officials have control over the statements released by

their offices to the press and cannot claim that such statements were "random and unauthorized.” Id.
8. The Defendants Must Be Denied Immunity To The Plaintiff's First Amendment Damages Claims.

The plaintiff's rights under The First Amendment were perhaps the best established of all. The same year The Supreme
Court decided Bivens, a damages award was upheld against prison officials in a First Amendment case involving censorship
and blocking of inmate mail. Sostre v. McGinnis, 442 F.2d 178 (2d Cir. 1971). That year, The Supreme Court also
determined that guarding military and diplomatic secrets---governmental interests of higher significance than any of those
at play in the instant case---could not justify the toll that would be incurred by prior restraints upon our informed

representative system of government. New York Times Co. v. United States, 403 U.S. 713 (1971).

 

Some four (4) decades ago, The U.S. Court of Appeals reversed a grant of qualified immunity to law-enforcement officials

who violated The First Amendment. Heimbach v. Lyons, 597 F.2d 344, 346 (2d Cir. 1979). Then, The Court struck down an

 

unconstitutional prior restraint enacted by public employees. McKenna v. Peekskill Housing Authority, 647 F.2d 332 (2d Cir.
1981). Two (2) years later, the high court remarked, "Since [Ex Parte] Hull, courts have recognized the First Amendment
rights of prisoners.” McCann v. Coughlin, 698 F.2d 112, 116 (2d Cir. 1983).

"Retaliatory [prisoner] transfers were clearly illegal in 1980. A reasonable jury could find that a reasonable commissioner
of corrections would be aware of this." Meriwether v. Coughlin, 879 F.2d 1037, 1046 (2d Cir. 1989) (internal citations
omitted). Please see also Id. at 1045-46, "1. The First Amendment Claim." These events took place at least some thirty-five
(35) years prior to the events in the instant case. Of course, if retaliatory prisoner transfers are clearly illegal, then
competent officials would know that other retaliatory acts were also unlawful.

Eighteen (18) years before the instant events in controversy, The Second Circuit reaffirmed, “prison authorities may not

~ Peye ABE of? 4.3 —
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 13 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

transfer an inmate in retaliation for the exercise of constitutionally protected rights." Davis v. Kelly, 160 F.3d 917, 920 (2d
Cir. 1998).
Moreover, federal-prison officials already lost a trial in a U.S. district court, wherein the FBOP's former restriction

prohibiting inmates from publishing articles under their own bylines was ruled unconstitutional. McGowan v. United States,

 

825 F.3d 118, 122 (2d Cir. 2016) (citing Jordan v. Pugh, 504 F. Supp. 2d 1109, 1124 (D. Colo. 2007)). Yet for Due Process,
reasons, the instant defendants never formally and officially applied that rescinded former prison rule to pre-trial detainees
like the instant plaintiff. Please see Exhibit 1 at 6 (p.78). This difference in the FBOP’s own policy reflected that FBOP staff
and policymakers clearly knew the limits of their ability to curtail the free-press rights of the pre-trial plaintiff but

nonetheless did so with culpable intent.

Before the events in the instant case, The Second Circuit charitably granted BOP defendants qualified immunity ld.,
wherein that convict-plaintiff spent less than twenty-four (24) hours in a different SHU that is nowhere near as harsh as the
SHU at MCC New York, into which the instant defendants placed the instant pre-trial plaintiff for eighty-one (81) days.
Moreover, the series of events detailed in this section---including the FBOP'’s rescindment of an unconstitutional former
policy that for Due Process reasons it did not apply to pre-trial detainees---lays waste to any claim by the defendants of

qualified immunity to the instant Eirst Amendment violations.

~ Rege 424 SP ALS —
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 14 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: 12982104

TO:

SUBJECT: Gottesfeld v. Hurwitz, et.al., 18-cv-10836-PGG-GWG
DATE: 11/16/2019 06:40:07 PM

9. The State of the Law In 1871 Would Not Have Conferred Immunity On the Instant Defendants.

Congress specifically passed The Civil Rights Act of 1871 to hold accountable public officials, including the instant
defendants. The state of the common law in 1871 would have not conferred immunity on the instant defendants and they
make no argument that it would have done so. This is an insurmountable obstacle for the defendants’ instant claims of
qualified immunity because, despite much attempted judicial policymaking since 1871, such claims can only be rightly
adjudged in the context of the common law of that era.

When defendants assert an affirmative defense, including qualified immunity, they assume the burden of proof. Please
see Outlaw v. City of Hartford, 884 F.3d 351, 367 (2d Cir. 2018):

{Qualified immunity is an affirmative defense on which the defendant has the burden of proof. See, e.g., Gomez v.
(Toledo, 446 U.S. 635, 640, 100 S. Ct. 1920, 64 L. Ed. 2d 572 (1980); Rogoz v. City of Hartford, 796 F.3d [236,] 271
|[(2d Cir. 2015)]. "To the extent that a particular finding of fact [i]s essential to an affirmative defense.... it [i]s

lincumbent on [the defendant] to request that the [factfinder] be asked the pertinent question." Kerman [v. City of New
[York], 374 F.3d [93,] 120 [(2d Cir. 2004)].

|Usually, if a jury trial has been properly demanded, the factfinder for such questions will be a jury, see Fed. R. Civ. P.
|38(a) ("The right of trial by jury as declared by the Seventh Amendment to the Constitution---or as provided by a federal

|statute---is preserved to the parties inviolate.").

In addition to the instant defendants’ previously-cited failure to prove that reasonable officers would not have known that
their conduct violated the plaintiff's Constitutional rights, the instant defendants fail to meet another burden required for
them to successfully assert the affirmative defense of qualified immunity: they do not and cannot demonstrate that they
would be entitled to immunity under the common law as it existed when Congress passed The Civil Rights Act of 1871.

As Justice Thomas rightly noted in Ziglar v. Abbasi, 137 S. Ct. 1843, 1869 (2017) (Thomas, J., concurring):

|The Civil Rights Act of 1871, of which [42 U.S.C. Sec.] 1985(3) and the more frequently litigated [Sec.] 1983 were
loriginally a part, established causes of action for plaintiffs to seek money damages from Government officers who
\violated federal law. See [Secs.] 1, 2, 17 Stat. 13. Although the Act made no mention of defenses or immunities, "we
|nave read it in harmony with general principals of tort immunities and defenses rather than in derogation of them.”
Malley v. Briggs, 475 U. S. 335, 339, 106 S. Ct. 1092, 89 L. Ed. 2d 271 (1986) (internal quotation marks omitted). We
|have done so because "[cJertain immunities were so well established in 1871... that 'we presume that Congress would
|nave specifically so provided had it wished to abolish’ them." Buckley v. Fitzsimmons, 509 U. S. 259, 268, 113 S. Ct.
|2606, 125 L. Ed. 2d 271 (1993); accord, Briscoe v, LaHue, 460 U. S. 325, 330, 103 S. Ct. 1107, 75 L. Ed. 2d 96 (1983).
[Immunity is thus available under the statute if it was "historically accorded the relevant official” in an analogous
|situation "at common law," Imbler v. Pachtman, 424 U. S. 409, 421, 96 S. Ct. 984, 47 L. Ed. 2d 128 (1976), unless the
|statute provides some reason to think that Congress did not preserve the defense, see Tower v. Glover, 467 U.S. 914,
920, 104 S. Ct. 2820, 81 L. Ed. 2d 758 (1984).

\In some contexts, we have conducted the common-law inquiry that the statute requires. See Wyatt v. Cole, 504 U. S.
(158, 170, 112 S. Ct. 1827, 118 L. Ed. 2d 504 (1992) (Kennedy, J., concurring). For example, we have concluded that
\legislators and judges are absolutely immune from liability under [Sec.] 1983 for their official acts because that
jimmunity was well established at common law in 1871. See Tenney v. Brandhove, 341 U. S. 367, 372-376, 71 S. Ct. 783,
(95 L. Ed. 1019 (1951) (legislators); Pierson v. Ray, 386 U. S. 547, 553-555, 87 S. Ct. 1213, 18 L. Ed. 2d 288 (1967)

— Pege Ao oe AG3-
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 15 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

meme we ee oe ee me teen mere een mt nt tate nym eh ms hed Ob vm nese mata) h Se mond meek ke ee meee ends et meets cede menor e ee emo

(judges). We have similarly looked to the common law in holding that a prosecutor is immune from suits relating to the
|"judicial phase of the criminal process,” Imbler, supra, at 430, 96 S. Ct. 984, 47 L. Ed. 2d 128; Burns v. Reed, 500 U. S.
|478, 489-92, 111 S. Ct. 1934, 114 L. Ed. 2d 547,.5

|In developing immunity doctrine for other executive officers, we also started off by applying common-law rules. In
\Pierson, we held that police officers are not absolutely immune from a [Sec.] 1983 claim arising from an arrest made
[pursuant to an unconstitutional statute because the common law never granted arresting officers that sort of immunity.
1386 U. S., at 555, 87 S. Ct. 1213, 18 L. Ed. 2d 288. Rather, we concluded that police officers could assert "the defense
lof good faith and probable cause" against the claim for an unconstitutional arrest because that defense was available
lagainst the analogous torts of "false arrest and imprisonment" at common law. Id., at 557, 87 S. Ct. 1213, 18 L. Ed. 2d
|288.

In further elaborating the doctrine of qualified immunity for executive officials, however, we have diverged from the
|historical inquiry mandated by the statute. See Wyatt, supra, at 170, 112 S. Ct. 1827, 118 L. Ed. 2d 504 (Kennedy, J.,
|concurring); accord, Crawford-El v, Britton, 523 U. S. 574, 611, 118 S. Ct. 1584, 140 L. Ed. 2d 759 (1998) (Scalia, J.,
joined by Thomas, J., dissenting). In the decisions following Pierson, we have "completely reformulated qualified
immunity along principles not at all embodied in the common law." Anderson v. Creighton, 483 U. S. 635, 645, 107 S.
\Ct. 3034, 97 L. Ed. 2d 523 (1987) (discussing Harlow v, Fitzgerald, 457 U. S. 800, 102 S. Ct. 2727, 73 L. Ed. 2d 396
|(1982)). Instead of asking whether the common law in 1871 would have accorded immunity to an officer for a tort
|analogous to the plaintiff's claim under [Sec.] 1983, we instead grant immunity to any officer whose conduct “does not
violate clearly established statutory or constitutional rights of which a reasonable person would have known." Mullenix v.

|Luna,557U.S.___,__-__[sic], 136 S. Ct. 305, 308, 193 L. Ed. 2d 255, 259 (2015) ( per curiam ag) (internal
|quotation marks omitted); Taylor v. Barkes, 575U.S.__, ___ [sic], 135 S. Ct. 2042, 2044, 192 L. Ed. 2d 78, 81

|(2015)) (a Government official is liable under the 1871 Act only if "existing precedent... placed the statutory or
|constitutional question beyond debate™ (quoting Ashcroft v, al-Kidd, 563 U. S. 731, 741, 131 S. Ct. 2074, 179 L. Ed. 2d
|1149 (2011))). We apply this "clearly established" standard “across the board" and without regard to "the precise nature
lof the various officials' duties or the precise character of the particular rights alleged to have been violated." Anderson,
|supra, at 641-643, 107 S. Ct. 3034, 97 L. Ed. 2d 523 (internal quotation marks omitted). We have not attempted to
locate that standard in the common law as it existed in 1871, however, and some evidence supports the conclusion that
|common-law immunity as it existed in 1871 looked quite different from our current doctrine. See generally Baude, Is
|Qualified Immunity Unlawful? 106 Cal. L. Rev. (forthcoming 2018) (manuscript, at 7-17), online at =2896508 (as last
lvisited June 15, 2017).

|Because our analysis is no longer grounded in the common-law backdrop against which Congress enacted the 1871 Act,
\we are no longer engaged in "interpret[ing] the intent of Congress in enacting" the Act. Malley, supra, at 342, 106 S. Ct.
|1092, 89 L. Ed. 2d 271; see Burns, supra, at 493[,] 111 S. Ct. 1934, 114 L. Ed. 2d 547. Our qualified immunity
iprecedents instead represent precisely the sort of "freewheeling policy choice[s]" that we have previously disclaimed the
|power to make. Rehberg v. Paulk, 566 U. S. 356, 363, 132 S. Ct. 1497, 182 L. Ed. 2d 593 (2012) (internal quotation
marks omitted); see also Tower, supra, at 922-923, 104 S. Ct. 2820, 81 L. Ed. 2d 758 ("We do not have a license to
lestablish immunities from" suits brought under the Act "in the interests of what we judge to be sound public policy”).
|\We have acknowledged, in fact, that the "clearly established" standard is designed to "protec[t] the balance between
\vindication of constitutional rights and government officials' effective performance of their duties." Reichle v. Howards,
|566 U. S. 658, 664, 132 S. Ct. 2088, 182 L. Ed. 2d 985 (2012) (internal quotation marks omitted); Harlow, supra, at
|807, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (explaining that "the recognition of a qualified immunity defense... reflected an
lattempt to balance competing values"). The Constitution assigns this kind of balancing to Congress, not the Courts. In
|today's decision, we continue down the path our precedents have marked. We ask "whether it would have been clear to
la reasonable officer that the alleged conduct was unlawful in the situation he confronted,” ante, at ___[sic], 198 L. Ed.
|2d, at 320 (internal quotation marks omitted), rather than whether officers in petitioners’ positions would have been
laccorded immunity at common law in 1871 from claims analogous to respondents’. Even if we ultimately reach a
|conclusion consistent with the common-law rules prevailing in 1871, it is mere fortuity. Until we shift the focus of our
linquiry to whether immunity existed at common law, we will continue to substitute our own policy preferences for the
[mandates of Congress. In an appropriate case, we should reconsider our qualified immunity jurisprudence.

Should The Honorable Court find that during the events in controversy any of the rights violated by the instant defendants
were not clearly established to reasonable officers, then the time is now to reconsider the judicial policymaking that

subsumes qualified-immunity jurisprudence.

— Kose AWA, OO AS -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 16 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

no en mm te Hark eke eee mame me mt tnd e We Oat tems re meet eee et ate Fame ree oe tenn ead y neck re se ene nate me meee rhe mete tnt ck net ee med twee me

FROM: 12982104

TO:

SUBJECT: Gottesfeld v. Hurwitz, et al., 18-cv-10836-PGG-GWG
DATE: 11/16/2019 06:47:41 PM

10. Qualified Immunity Is Now An “Unqualified Disaster."

 

Justice Thomas is not alone in his desire to reevaluate the current incarnation of the qualified immunity doctrine.

Indeed, such reevaluation is necessary to comport with an older and more-important doctrine, "[JJustice must satisfy the
‘appearance of justice." Offutt v. United States, 348 U.S. 11 (1954). Please see also Amir H. Ali and Emily Clarke of the
MacArthur Justice Center; on qualified immunity; The Appeal (theappeal.org), a project of Tides Advocacy (June 20, 2019);
and Qualified Immunity Is An Unqualified Disaster; Reason Magazine (2019) (title and date approximated from memory).

As Justice Sotomayor, joined by Justice Ginsburg, lamented in Kisela v. Hughes, 138 S. Ct. 1148, 1162 (2018):

[As | have previously noted, this Court routinely displays an unflinching willingness "to summarily reverse courts for
wrongly denying officers the protection of qualified immunity” but "rarely intervene[s] where courts wrongly afford
lofficers the benefit of qualified immunity in these same cases." [Salazar-Limon v. Houston, 137 S. Ct. 1277 (2017)];
|see also Baude, Is Qualified Immunity Unlawful? 106 Cal. L. Rev. 45, 82 (2018) ("[NJearly all of the Supreme Court's
|qualified immunity cases come out the same way--by finding immunity for the officials"); Reinhardt, The Demise of
|Habeas Corpus and the Rise of Qualified Immunity: The Court's Ever Increasing Limitations on the Development and
[Enforcement of Constitutional Rights and Some Particularly Unfortunate Consequences, 113 Mich. L. Rev. 1219, 1244-
[1250 (2015). Such a one-sided approach to qualified immunity transforms the doctrine into an absolute shield for law
jenforcement officers, gutting the deterrent effect of the Fourth Amendment.

|The majority today exacerbates that troubling asymmetry. Its decision is not just wrong on the law; it also sends an
|alarming signal to law enforcement officers and the public. It tells officers that they can shoot first and think later, and

lit tells the public that palpably unreasonable conduct will go unpunished. Because there is nothing right or just under the
|law about this, | respectfully dissent.

Newly-appointed U.S. Circuit Judge Don R. Willett was more direct in his eloquent dubious (dubitante) concurrence in
Zadeh v. Robinson, 902 F.3d 483, 498 (Sth Cir. 2018):

|The court is right about [plaintiff's] rights: They were violated. But owing to a legal deus ex machina---the "clearly
|established law" prong of qualified-immunity analysis---the violation eludes vindication. | write separately to register my
|disquiet over the kudzu-like creep of the modern immunity regime. Doctrinal reform is arduous, often-Sisyphean work.
|And the entrenched, judge-made doctrine of qualified immunity seems Kevlar-coated, making even tweak-level
{tinkering doubtful. But immunity ought not be immune from thoughtful reappraisal.

[To some observers, qualified immunity smacks of unqualified impunity, letting public officials duck consequences for
load behavior---no matter how palpably unreasonabie---as long as they were the first to behave badly. Merely proving a
[constitutional deprivation doesn't cut it; plaintiffs must cite functionally identical precedent that places the legal

question "beyond debate" to "every" reasonable officer. Put differently, it's immaterial that someone acts
lunconstitutionally if no prior case held such misconduct unlawful.

[Today's case applies prevailing immunity precedent (as best we can divine it): [the plaintiff] loses because no prior
|decision held such a search unconstitutional. But courts of appeals are divided---intractably---over precisely what degree
lof factual similarity must exist. How indistinguishable must existing precedent be? On the one hand, the Supreme Court
lreassures plaintiffs that its caselaw "does not require a case directly on point for a right to be clearly established." On
[the other hand, the Court admonishes that "clearly established law must be 'particularized’ to the facts of the case." But
llike facts in like cases is unlikely. And this leaves the "clearly established" standard neither clear nor established among
|our Nation's lower courts.

{Two other factors perpetuate perplexity over "clearly established law.” First, many courts grant immunity without first
|determining whether the challenged behavior violates the Constitution. They avoid scrutinizing the alleged offense by
iskipping to the simpler second prong: no factually analogous precedent. Forgoing a knotty constitutional inquiry makes
ifor easier sledding. But the inexorable result is "constitutional stagnation"---fewer courts establishing law at all, much

_ Rege FAK ek 162 -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 17 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

less clearly doing so. Second, constitutional litigation increasingly involves cutting-edge technologies. If courts leapfrog
\the underlying constitutional merits in cases raising novel issues like digital privacy, then constitutional clarity---
|mater-of-fact guidance about what the Constitution requires--remains exasperatingly elusive. Result: blurred
[constitutional contours as technological innovation outpaces legal adaptation.
\[Title 42 U.S.C.] Section 1983 meets Catch-22. Plaintiffs must produce precedent even as fewer courts are producing
jprecedent. Important constitutional questions go unanswered precisely because those questions are yet unanswered.
|Courts then rely on that judicial silence to conclude there's no equivalent case on the books. No precedent = no clearly
_jestablished law = no liability. An Escherian Stairwell. Heads defendants win, tails plaintiffs lose.
|Count me with Chief Justice Marshall: "The government of the United States has been emphatically termed a
|government of laws, and not of men. It will certainly cease to deserve this high appellation, if the laws furnish no
|remedy for violation of a vested legal right." The current "yes harm, no foul" imbalance leaves victims violated but not
\vindicated; wrongs are not righted, wrongdoers are not reproached, and those wronged are not redressed. It is indeed
|curious how qualified immunity excuses constitutional violations by limiting the statute Congress passed to redress
|constitutional violations.
|Qualified immunity aims to balance competing policy goals. And | concede it enjoys special favor at the Supreme Court,
lwhich seems untroubled by any one-sidedness. Even so, | add my voice to a growing, cross-ideological chorus of jurists
land scholars urging recalibration of contemporary immunity jurisprudence and its “real world implementation.”

Judge Willet, as well as Justice Thomas, Justice Sotomayor, and Justice Ginsburg--who together represent half of the
court that decided Abbasi---are not alone in voicing such concerns. Please see also Eves v. LePage, 927 F.3d 575, 590 (ist
Cir. 2019) (Thompson, J., concurring) (citing Zadeh v. Robinson, 902 F.3d 483, 489 (5th Cir. 2018) (Willett, J., concurring
dubitante)).

The district courts are increasingly vocal on these matters as well. The unenviable and impossible job is left to them in the
first instance to balance the judicially-created doctrine of qualified immunity, as it is handed down today, with the
paramount and irreconcilable concern of maintaining public confidence in the judiciary.

Highly-controversial official misconduct is often fresh in the civic psyche when district courts adhere to qualified-immunity
jurisprudence and dismiss corresponding civil-rights suits. By the time a subsequent appeal affirms the district court's front-
line decision, even if it does so dubitante, public pressure has often eased. Put another way, it is easy for the higher courts
to use the lower courts as human shields, insulating themselves from the immediate and intense public and political
consequences of their judicially-created immunity policy.

As U.S. District Judge James O. Browning noted in Manzanares v. Roosevelt Cty, Adult Det, Ctr., 331 F. Supp. 3d 1260,
1294 n. 10 (D.N.M. 2018):

|The Court disagrees with the Supreme Court's approach. The most conservative, principled decision is to minimize the
lexpansion of the judicially created clearly established prong, so that it does not eclipse the congressionally enacted
[Sec.] 1983 remedy. As the Cato Institute noted in a recent amicus brief, "qualified immunity has increasingly diverged
lfrom the statutory and historical framework on which it is supposed to be based." Pauly v. White, No. 17-1078 Brief of
|the Cato Institute as Amicus Curiae Supporting Petitioners at 2, (U.S. Supreme Court, filed Mar. 2, 2018}()("Cato
|Brief"). "The text of 42 U.S.C. [Sec.] 1983... makes no mention of immunity, and the common law of 1871 did not
linclude any across-the-board defenses for all public officials." Cato Brief at 2. "With limited exceptions, the baseline
lassumption at the founding throughout the nineteenth century was that public officials were strictly liable for
{unconstitutional misconduct. Judges and scholars alike have thus increasingly arrived at the conclusion that the
|contemporary doctrine of qualified immunity is unmoored from any lawful justification.” Cato Brief at 2. See generally

\William Baude, Is Qualified Immunity Unlawful?, 106 Cal. L. Rev. 45 (2018)(arguing that the Supreme Court's
|justifications for qualified immunity are incorrect). Further, as Justice Clarence Thomas has argued, the Supreme

_ eae AUS SAW -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 18 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

ee ee me me na ow mw et Oe ee mek See om ame at iad cn ttt tt kG nh heme knee etter ae ommend) 0m at ant acm tr

|Court's qualified immunity analysis "is no longer grounded in the common-law backdrop against which Congress enacted
|[Sec. 1983], we are no longer engaged in interpretfing] the intent of Congress in enacting the Act." Ziglar v. Abbasi,
\137 S. Ct. 1843, 1871, 198 L. Ed. 2d 290 (2017)(Thomas, J., concurring)(internal quotation marks omitted). "Our
\qualified immunity precedents instead represent precisely the sort of freewheeling policy choice[s] that we have
|previously disclaimed the power to make." Ziglar v. Abbasi, 137 S. Ct. at 1871 (Thomas, J., concurring)(internal
|quotation marks omitted). The judiciary should be true to [Sec.] 1983 as Congress wrote it.

|Moreover, in a day when police shootings and excessive force cases are in the news, there should be a remedy when
|there is a constitutional violation, and jury trials are the most democratic expression of what police action is reasonable
land what action is excessive. If the citizens of New Mexico decide that state actors used excessive force or were
\deliberately indifferent, the verdict should stand, not be set aside because the parties could not find an
lindistinguishable Tenth Circuit or Supreme Court decision. Finally, to always decide the clearly established prong first
land then to always say that the law is not clearly established could be stunting the development of constitutional law.
|See Aaron L. Nielson & Christopher J. Walker, The New Qualified Immunity, 89 S. Cal. L. Rev. 1, 6 (2015).

As U.S. District Judge Dale A. Drozd recently noted in Ventura v. Rutledge, 2019 U.S. Dist. LEXIS 119236, No.
1:17-cv-00237-DAD-SKO (E.D. Cal. July 17, 2019) at *26 n. 6:
|While there is so much more that could, and perhaps should, be said about the current state of this judicially created
|doctrine, the undersigned will stop here for today. In short, this judge joins with those who have endorsed a complete

|reexamination of the doctrine which, as it is currently applied, mandates illogical, unjust, and puzzling results in many
cases.

For this reason too, if reached, the instant defendants must be denied immunity.

~— Cee quyy AGS -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 19 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: 12982104

TO:

SUBJECT: Gottesfeld v. Hurwitz, et al., 18-cv-10836-PGG-GWG
DATE: 11/16/2019 06:53:06 PM

11, Qualified Immunity Unconstitutionally Usurps Legislative Power,

Congress enacted The Constitution but never passed into law qualified immunity. The mentions of "immunities" in The.
Constitution are for the benefit of its citizens and not of its officials. U.S. Const, art. IV, sec. 2, cl. 1 (U.S. 1787); and Id.
amend. XIV, sec. 1 (U.S. 1868).

The Supreme Court decided Bivens in 1971 and the phrase "qualified immunity" first appears in Supreme Court dicta in
Scheuer v. Rhodes, 416 U.S. 232, 247-48 (1974).

Yet, more recently, The Supreme Court greatly expanded qualified immunity for government officials and backed away
from damages actions for citizens. But who is better entitled to relief, the citizen harmed by a federal official who violates
his or her explicitly-ratified Constitutional rights or the federal official who in order to avoid liability under The Supreme Law
of the Land invokes a judicially-created privilege that is limited to federal court and was never enacted into statute or
amended into The Constitution?

Please see LS. Const. art. VL cl. 2 (U.S. 1787):

{This Constitution and the Laws of the United States which shall be made in Pursuance thereof; and all Treaties made, or
|which shall be made, under the Authority of the United States, shall be the supreme Law of the Land; and the Judges in
levery State shall be bound thereby, any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.

The judicial expansion of qualified immunity well past any threshold recognizable to The Founders is a usurpation of
legislative power that subserviates under the whim of non-elected judges The Constitution and the statutes duly-enacted "in
Pursuance thereof,” including 42. U.S.C. Secs. 1983 and 1985. Qualified immunity, as it exists today, is a far more pervasive
intrusion by the judiciary into legislative responsibilities than the recognition of implied-damages remedies for
Constitutional violations. lt is utter hypocrisy for the courts to expand judicially-created immunities that defy sensibility
while contracting judicially-created damages remedies that Americans believe are inherent to The Constitution.

Lay Americans unaccustomed to legal proceedings assume from their innate senses of equity and right and wrong that
viable damages remedies exist for Constitutional violations and that common sense dictates that the ratification of The. -
Constitution was itself sufficient to create those remedies without any subsequent affirmative act by Congress. In contrast,
Americans are shocked to learn about the judicially-created doctrine of qualified immunity. Americans are then dismayed
again to learn that while their federal courts will not hear their damages actions due to a claimed judicial hesitance to

venture beyond the letter of the laws enacted by Congress, the same federal courts concurrently embark on exactly such a

zealous extra-legislative venture in order to confer immunity on officials absent the explicit passage of any such immunity

— Page AAS a AGS -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 20 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

by Congress, or, indeed, despite Congress's clear intent to hold all public officials accountable under The Constitution.

in one instance, the federal judiciary tells citizens that a Congressional omission of a cause of action leaves their
grievances unredressed, while simultaneously the same federal judiciary tells citizens that a Congressional omission results
in an unlegislated immunity for federal officials. If Congress had sufficient time to enact formal damages remedies under
The Constitution but chose not to do so, as goes the argument, then the same must be said for qualified immunity. Yet, to
derive a truism from The Honorable Circuit Judge Don R. Willet: heads plaintiffs have no cause of action, tails defendants
are immune. Either way "unalienable" Constitutional "rights" are transformed into unenforceable ideals--the stuff of myth
and legend (or of propaganda). Please cf. Jessop v. City of Fresno, 918 F.3d 1031 (9th Cir. 2019) (officers granted qualified
immunity for stealing $225,000 for themselves while executing warrant); and Mattos v. Agareno, 661 F.3d 433, 436-38 (9th
Cir. 2011) (cert. denied sub nom. Brooks v. Daman, 132 S. Ct. 2682 (2012)) (officers granted qualified immunity for tasing
and laying face down seven-(7)-month's-pregnant woman who peacefully refused to sign a traffic citation).

Such inequities fomented the American Revolution. For one example, The Founders explicitly blamed King George Ill "For
protecting [Armed Troops], by a mock Trial, from Punishment for any Murders which they should commit on the Inhabitants
of these States." Declaration of Independence p.15-17 (U.S. 1776). Please cf. Winzer v. Kaufman Cty., 916 F.3d 464 (Sth
Cir. 2019) (officers granted qualified immunity for, within six (6) seconds of the encounter, fatally shooting and
subsequently tasing a mentally-impaired twenty-five-(25)-year-old who was riding a bicycle and carrying a toy cap gun in his
belt).

Accountability of public officials is thoroughly contemplated throughout both The Declaration of Independence and The

Constitution. Please see The Declaration of Independence p.2 (involving "Despotism"); U.S. Const. art. |, sec. 9, cl. 8

 

 

(prohibiting titles of nobility); Id., cl. 2 (forbidding suspension of Habeas Corpus except "in Cases of Rebellion or Invasion"
when "the public safety may require"); Id. art. Il, cl. 1 (no pardons or reprieves for impeachment and removal from office);
and Id. art. IL sec. 4 (prescribing the possibility of removal from office). American schooichildren still recite the words,
“WE[sic] hold these Truths to be self-evident, that all Men are created equal, that they are endowed by their Creator with
certain unalienable Rights, that among these are Life, Liberty, and the Pursuit of Happiness---that to secure these Rights,
Governments are instituted among Men, deriving their just Powers from the Consent of the Governed..." The Declaration of
Independence p.2. |

In comparison, qualified immunity for public officials who violate The Constitution appears nowhere in either founding

document. (Wherein immunity is conferred upon public officials, its scope is limited and strictly defined. Please see U.S.

 

Const. art. |, sec. 6, cl. 1 (legislators privileged from arrest in transit and during Congressional session except in cases of

“Treason, Felony, and Breach of the Peace” and from questioning about "Speech or Debate in either House"). Cf. U.S. Const.

— Rege Ale ofA ~
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 21 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

art. 1, sec. 3, cl. 7 (public officials who are removed from office remain “liable and subject to Indictment, Trial, Judgment
and Punishment, according to Law").)

Put another way in Pierson v. Ray, 386 U.S. 547, 558 (1967) (Douglas, J., dissenting) by U.S. Supreme Court Justice
William O. Douglas, reflecting on a finding of absolute judicial immunity using themes just as applicable to qualified
immunity:

|| do not think that all judges, under all circumstances, no matter how outrageous their conduct are immune from suit
lunder [42 U.S.C. Sec. 1983]. The court's ruling is not justified by the admitted need for a vigorous and independent
|judiciary, is not commanded by the common-law doctrine of judicial immunity, and does not follow inexorably from our
|prior decisions.

|The statute, which came on the books as [Sec.] 1 of the Ku Klux Klan At of April 20, 1871, 17 Stat 13, provides that
|"every person" who under color of state law or custom "subjects, or causes to be subjected, any citizen... to the
\deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party
injured in an action at law, suit in equity, or other proper proceeding for redress." To most, "every person” would mean
levery person, not every person except judges. Despite the plain import of those words, the Court decided in Tenney v.
|Brandhove, 341 US 367, 95 L ed 1019, 71 S Ct 783[sic], that state legislators are immune from suit as long as the
|deprivation of civil rights which they caused a person occurred while the legislators "were acting in a field where
legislators traditionally have power to act." Id., at 379, 95 L ed at 1028[sic]. | dissented from the creation of that
|judicial exception as | do from the creation of the present one.

|The congressional purpose seems to me to be clear. A condition of lawlessness existed in certain of the States, under
\which people were being denied their civil rights. Congress intended to provide a remedy for the wrongs being
|perpetrated. And its members were not unaware that certain members of the judiciary were implicated in the state of
laffairs which the statute was intended to rectify. It was often noted that "[ilmmunity is given to crime, and the records
lof the public tribunals are searched in vain for any evidence of effective redress." Cong Globe, 42d Cong, ‘st Sess,
|374[sic]. Mr. Rainey of South Carolina noted that "[T]he courts are in many instances under the control of those who are
\wholly inimical to the impartial administration of law and equity.” Id, at 394[sic].

|Congressman Beatty of Ohio claimed that it was the duty of Congress to listen to the appeals of those who "by reason of
|popular sentiment or secret organizations or prejudiced juries or bribed judges, [cannot] obtain the rights and
|privileges due an American citizen..." Id., at 429. The members supporting the proposed measure were apprehensive
|that there had been a complete breakdown in the administration of justice in certain States and that laws
|nondiscriminatory on their face were being applied in a discriminatory manner, that the newly won civil rights of the
|Negro were being ignored, and that the Constitution was being defied. It was against this background that the section
\was passed, and it is against this background that it should be interpreted.

It is said that, at the time of the statute's enactment, the doctrine of judicial immunity was well settled and that
|Congress cannot be presumed to have intended to abrogate the doctrine since it did not clearly evince such a purpose.
[This view is beset by many difficulties. It assumes that Congress could and should specify in advance all the possible
\circumstances to which a remedial statute might apply and state which cases are within the scope of the statute.
|"Underlying [this] view is an atomistic conception of intention, coupled with what may be called a pointer theory of
|meaning. This view conceives the mind to be directed toward individual things, rather than toward general ideas,
[toward distinct situations of fact rather than toward some significance in human affairs that these situations may

|share. If this view were taken seriously, then we would have to regard the intention of the draftsman of a statute
|directed against 'dangerous weapons' as being directed toward an endless series of individual objects: revolvers,
|automatic pistols, daggers, Bowie knives, etc. If a court applied that statute to a weapon its draftsman had not thought
lof, then it would be ‘legislating,’ not ‘interpreting,’ as even more obviously it would be if it were to apply the statute to a
weapon not yet invented when the statute was passed." Fuller, The Morality of Law 84 (1964).

|Congress of course acts in the context of existing common-law rules, and in construing a statute a court considers the
|"common law before the making of the Act." Heydon's Case, 3 Co Rep 71, 76 Eng Rep 637 (Ex. 1584). But Congress
lenacts a statute to remedy the inadequacies of the pre-existing law, including the common law. It cannot be presumed
[that the common law is the perfection of reason, is superior to statutory law (Sedgwick, Construction of Statutes 270
|(1st ed. 1857); Pound, Common Law and Legislation, 31 Harv L Rev 383, 404-406 (1908)), and that the legislature
lalways changes law for the worse. Nor should the canon of construction "statutes in derogation of the common law are
|to be strictly construed" be applied so as to weaken a remedial statute whose purpose is to remedy the defects of pre-
lexisting law.

— Raye WAT oF 163 -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 22 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

eee eee mm mw mn oe om me vee mink kkk 0k ee mms nme kate 0 nme mets ky aks oes oes ted eae cee ee msm mt ett ant nk oP) sm mrt ttt as Ge

FROM: 12982104

TO:

SUBJECT: Gottesfeld v. Hurwitz, et al., 18-cv-10836-PGG-GWG
DATE: 11/16/2019 06:59:28 PM

Pierson v. Ray, 386 U.S. 547, 558 (1967) (Douglas, J., dissenting) continued:

[The position that Congress did not intend to change the common-law rule of judicial immunity ignores the fact that
levery member of Congress who spoke on the issue assumed that the words of the statute meant what they said and that
judges would be liable. Many members of Congress objected to the statute because it imposed liability on members of
[the judiciary. Mr. Arthur of Kentucky opposed the measure because:

"Hitherto... no judge or court has been held liable, civilly or criminally, for judicial acts... Under the provisions of
[section 1] every judge in the State court... will enter upon and pursue the call of official duty with the sword of
|Damocles suspended over him..." Cong Globe, 42d Cong, ist Sess, 365-366.

[And Senator Thurman noted that:

|"There have been two or three instances already under the civil rights bill of State judges being taken into the United
|States district court, sometimes upon indictment for the offense... of honestly and conscientiously deciding the law to
ibe as they understood it to be. ...[sic]

"Is [section 1] intended to perpetuate that? Is it intended to enlarge it? Is it intended to extend it so that no longer a
|judge sitting on the bench to decide causes can decide them free from any fear except that of impeachment, which
Inever lies in the absence of corrupt motives? Is that to be extended, so that every judge of a State may be liable to be
|\dragged before some Federal judge to vindicate his opinion and to be mulcted in damages if that Federal judge shall
|think the opinion was erroneous? That is the language of this bill." Cong. Globe, 42d Cong., 1st Sess., Appendix 217.
|Mr. Lewis of Kentucky expressed the fear that:

|"By the first section, in certain cases, the judge of a State court, though acting under oath of office, is made liable to a
|suit in Federal court and subject to damages for his decision against a suitor. ..." Cong. Globe, 42d Cong., 1st Sess.,
[385.

|Yet despite the repeated fears of its opponents, and the explicit recognition that the section would subject judges to
|suit, the section remained as it was proposed: it applied to "any person." There was no exception for members of the
judiciary. In light of the sharply contested nature of the issue of judicial immunity it would be reasonable to assume
{that the judiciary would have been expressly exempted from the wide sweep of the section, if Congress had intended
such a result.
[The section's purpose was to provide redress for the deprivation of civil rights. It was recognized that certain members
lof the judiciary were instruments of oppression and were partially responsible for the wrongs to be remedied. The
|parade of cases coming to this Court shows that a similar condition now obtains in some of the States. Some state
|courts have been instruments of suppression of civil rights. The methods may have changed; the means may have
[become more subtle; but the wrong to be remedied still exists.

{Today's decision is not dictated by our prior decisions. In Ex parte Virginia, 100 US 339, 25 L ed 676, the Court held that
|a judge who excluded Negroes from juries could be held liable under the Act of March 1, 1875 (18 Stat. 335), one of the
[Civil Rights Acts. The Court assumed that the judge was merely performing a ministerial function. But it went on to
|state that the judge would be liable under the statute even if his actions were judicial. It is one thing to say that the
|common-law doctrine of judicial immunity is a defense to a common-law cause of action. But it is quite another to say
[that the common-law immunity rule is a defense to liability which Congress has imposed upon "any officer or other
person," as in Ex parte Virginia, or upon “every person" as in these cases.

|The immunity which the Court today grants the judiciary is not necessary to preserve an independent judiciary. If the
|threat of civil action lies in the background of litigation, so the argument goes, judges will be reluctant to exercise the
\discretion and judgment inherent in their position and vital to the effective operation of the judiciary. We should, of
|course, not protect a member of the judiciary "who is in fact guilty of using his powers to vent his spleen upon others,
lor for any other personal motive not connected with the public good." Gregorie v. Biddle, 177 F.2d 579, 581. To deny
lrecovery to a person injured by the ruling of a judge acting for personal gain or out of personal motives would be
|"monstrous." Ibid. But, it is argued that absolute immunity is necessary to prevent the chilling effects of a judicial
linquiry, or the threat of such inquiry, into whether, in fact, a judge has been unfaithful to his oath of office. Thus, it is
|necessary to protect the guilty as well as the innocent.

|The doctrine of separation of powers is, of course, applicable only to the relations of coordinate branches of the same
|government, not to the relations between the branches of the Federal Government and those of the States. See Baker v
|Carr, 368 US 186, 210, 7 L ed 2d 663, 82 S Ct 691 [sic]. Any argument that Congress could not impose liability on state
|judges for the deprivation of civil rights would thus have to be based upon the claim that doing so would violate the
[theory of division of powers between the Federal and State Governments. This claim has been foreclosed by the cases
|recognizing "that Congress has the power to enforce provisions of the Fourteenth Amendment against those who carry a
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 23 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

me ee ween eee mw om im heat cm een re mek em rman ed kde rt cme mre ry tet met deme eae ers cee eed tt te se) nm eh Ys cs FESO Y OY tei Oce itt ter

|badge of authority of a State..." Monroe v Pape, 365 US 167, 171, 172, 5 L ed 2d 492, 497, 81 S Ct 473{sic]. In terms of
[the power of Congress, | can see no difference between imposing liability on a state police officer (Monroe v{sic] Pape,
|supra) and on a state judge. The question presented is not of constitutional dimension; it is solely a question of
[statutory interpretation.

|The argument that the actions of public officials must not be subjected to judicial scrutiny because to do so would have
[an inhibiting effect on their work, is but a more sophisticated manner of saying "The King can do no wrong." Chief
[Justice Cockburn long ago disposed of the argument that liability would deter judges:

("| cannot believe that judges... would fail to discharge their duty faithfully and fearlessly according to their oaths and
|consciences... from any fear of exposing themselves to actions at law. | am persuaded that the number of such actions
|would be infinitely small and would be easily disposed of.

\While, on the other hand, | can easily conceive cases in which judicial opportunity might be so perverted and abused for
[the purpose of injustices as that, on sound principles, the authors of such wrong out to be responsible to the parties
|lwronged.” Dawkins v Lord Paulet, LR 5 QB 94, 110 (C. J. Cockburn, dissenting){[sic].

[This is not to say that a judge who makes an honest mistake should be subjected to civil liability. It is necessary to
lexempt judges from liability for the consequences of their honest mistakes. The judicial function involves an informed
lexercise of judgment. It is often necessary to choose between differing versions of fact, to reconcile opposing

linterests, and to decide closely contested issues. Decisions must often be made in the heat of trial. A vigorous and
lindependent mind is needed to perform such delicate tasks. It would be unfair to require a judge to exercise his
lindependent judgment and then to punish him for having exercised it in a manner which, in retrospect, was erroneous.
[Imposing liability for mistaken, though honest judicial acts, would curb the independent mind and spirit needed to
|perform judicial functions. Thus, a judge who sustains a conviction on what he forthrightly considers adequate evidence
|should not be subjected to liability when an appellate court decides that the evidence was not adequate. Nor should a
|judge who allows a conviction under what is later held an unconstitutional statute.

|But that is far different from saying that a judge shall be immune from the consequences of any of his judicial actions,
land that he shall not be liable for the knowing and intentional deprivation of a person's civil rights. What about the
judge who conspires with local law enforcement officers to "railroad" a dissenter? What about the judge who knowingly
[turns a trial into a "kangaroo" court? Or one who intentionally flouts the Constitution in order to obtain a conviction?
|Congress, | think, concluded that the evils of allowing intentional, knowing deprivations of civil rights to go unredressed
|far outweighed the speculative inhibiting effects which might attend an inquiry into a judicial deprivation of civil rights.
|The plight of the oppressed is indeed serious. Under City of Greenwood v Peacock, 384 US 808, 16 L ed 2d 944, 86 S Ct
{1800 the defendant cannot remove to a federal court to prevent a state court from depriving him of his civil rights. And
|under the rule announced today, the person cannot recover damages for the deprivation.

Please cf. U.S. Const. art. VI, cl. 2 (U.S. 1787).

~ Peye 44) oF A63-
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 24 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: 12982104

TO:

SUBJECT: Gottesfeld v. Hurwitz, etal., 18-cv-10836-PGG-GWG

DATE: 11/17/2019 12:10:20 PM

APPENDIX 1: LIST OF EXHIBITS AND PAGES OF FIRST APPEARANCE
|. EXHIBITS ONE (1) THROUGH THIRTY (30)

1: Declaration of Martin S. Gottesfeld (pg. 8)

2: Martin Gottesfeld; inside El Chapo's Confinement: Cockroaches, Frigid Temperatures, Tacos, and a Three-Lieutenant Escort;
The Intercept (February 3rd, 2019, 9:11 A.M.) (pg. 8)

3: David Kushner; The Hacker Who Cared Too Much: How a Crusade to Save Children Landed a Hacker in Prison; Rolling
Stone (June 29th, 2017) (pg. 8)

4:45 C.F.R. Secs. 164.308, 164.310, and 164.312 (retrieved September 2019) (pg. 16)
5: C. Mitchell Shaw; Save a Girl's Life, Get Treated Worse Than a Terrorist; The New American (December 2017) (pg. 22)

6: United States Court of Appeals for The First Circuit: Pattern Jury Instruction 5.04: Justification, Self-Defense, Duress,
Necessity (Updated November 25th, 2015) (pg. 22)

7: Form 95s of Martin S. Gottesfeld (August 24th, 2019) (pg. 27)

8: excerpts from Federal-State Court Directory 2017 Edition; Leadership Directories, Inc. (2017) (date approximated) (pg. 28)
9: Martin Gottesfeld; combinatoric analysis (September 2019) (pg. 29)

10: 28 C.F.R. Sec. 540.20 (retrieved September 2019) (pg. 43)

11: 28 C.F.R. Sec. 540.100 (retrieved September 2019) (pg. 44)

12: 28 C.F.R. Sec. 541.31 (retrieved September 2019) (pg. 45)

43: 28 C.F.R. Sec. 540.2 (retrieved September 2019) (pg. 45)

14: 28 C.F.R. Sec. 540.18 (retrieved September 2019) (pg. 45)

15: excerpt from program statement 5265.14, "Correspondence;" Federal Bureau of Prisons (April 5th, 2011) (pg. 46)

16: Martin Gottesfeld; qui tam notification to the U.S. attorney general (August 11th, 2019) (pg. 54)

17: R. Eisele: SENTRY report for Martin Gottesfeld; Federal Bureau of Prisons (June 24th, 2019, 3:00 P.M.) (pg. 63)

18: 28 C.F.R. Part 542 (retrieved September 2019) (pg. 64)

19: excerpt of program statement 1330.18, including sec. 8; Federal Bureau of Prisons (retrieved September 2019) (pg. 64)

20: Martin Gottesfeld and Dana Gottesfeld; electronic messages (April 17th, 2019, April 22nd, 2019, and April 23rd, 2019) (pg.
65)

21: Barrett Brown; newspaper column about life in the FBOP; publisher and date ascertainable upon request (pg. 65)
22: Martin Gottesfeld; request for information to PCCF (September 2019) (date approximated from memory (pg. 66)

23: 28 C.F.R. Sections 541.25, 541.26, and 541.33 (retrieved September 2019) (pg. 76)

_ Rege AS) © AGLS-
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 25 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

mm mmm ht nate ee wwe rm em ted neem ittk eevee me ny cm mete ee enemas set tke vee eye mh me atts Oat GSD SE OOS om meme

24: Federal Rule of Criminal Procedure 18 (retrieved September 2019) (pg. 78)
aly
25: Federal Rule of Criminal Procedure 2 (retrieved September 2019) (pg. 78)

26: Frank Camp; "Guardian Hacktavist' Martin Gottesfeld Convicted; Faces Up To 15 Years In Prison"; The Daily Wire (August
4th, 2018) (pg. 91)

27: District of Massachusetts Local Rule 83.2.1 (retrieved September 2019) (pg. 92)

28: 28 C.F.R. Sec. 541.20 (retrieved September 2019) (pg. 95)

29: 28 C.F.R. Sec. 540.202(b) "[CMU] Designation Procedures" (retrieved November 12th, 2019) (pg. 101)
30: 5 C.F.R. Secs. 300.102 and 300.103 (retrieved November 12th, 2019) (pg. 131)

ll. EXHIBITS ONE HUNDRED ONE (101) THROUGH ONE HUNDRED FORTY-EIGHT cuy)

101: Public statement of the expert witness hired by Aaron Swartz's defense (pg. 17)

102: WhiteHouse.gov petition to fire U.S. Attorney Carmen M. Ortiz (2013) (pg. 17)

103: Video of the October 2007 Congressional hearing on institutionalized child abuse in the residential-treatment industry; U.S.
House of Representatives (October 2007) (date approximated) (pg. 18)

104: Video of the April 2008 Congressional hearing on institutionalized child abuse in the residential-treatment industry; U.S.
House of Representatives (April 2008) (date approximated) (pg. 18)

105: Anderson Cooper; Shocking Treatment; CNN/Anderson Cooper 360 (pg. 18)

106: transcript and additional written record of the October 2007 Congressional hearing on child abuse in the residential-
treatment industry; Government Printing Office (GPO) (October 2007) (date approximated) (pg. 18)

107: transcript and additional written record of the April 2008 Congressional hearing on child abuse in the residential-treatment
industry; GPO (April 2008) (date approximated) (pg. 19)

108: Gregory Kutz, Managing Director of Forensic Audits and Special Investigations; written report corresponding to the
October 2007 Congressional hearing on child abuse in the residential-treatment industry; U.S. Government Accountability
Office (GAO) (October 2007) (date approximated) (pg. 19)

109: Gregory Kutz, Managing Director of Forensic Audits and Special Investigations; written report corresponding to the April
2008 Congressional hearing on child abuse in the residential-treatment industry; GAO (April 2008) (date approximated) (pg. 19)

110: Kate Brown; written report corresponding to the Congressional hearings on child abuse in the residential-treatment
industry; GAO (pg. 19)

111: Who's Watching the Kids?; PBS Montana (2007) (date approximated from memory) (pg. 19)

112: @AllStudentsSafe; Tweet to @StopLoganRiver thanking the plaintiff and his team for getting the hashtag for The Keeping
Students Safe Act trending in Washington, D.C.; Twitter (February 2014) (date approximated from memory) (pg. 22)

113: Video of Lou Pelletier discussing the FBI's lack of follow-through to save his daughter's life; Liberty News Media (March
2014) (date approximated from memory) (pg. 23)

114: Ryan Grim block-quoting Martin Gottesfeld; Why | Knocked Boston Children's Hospital Off the Internet: A Statement by
Martin Gottesfeld; The Huffington Post (September 2016) (date approximated from memory) (pg. 23)

415: Justina Pelletier; Note to the Pelletiers; TheBlaze (April 2014) (date approximated) (pg. 23)

116: Shocking Note Apparently Penned by Justina Pelletier to Her Family; TheBlaze (April 17th, 2014) (title and date
— RPexe AG 4 oSAGR ~
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 26 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

approximated from memory) (pg. 24)

117: Jurriaan Peters; copy of BCH treatment plan for Justina Pelletier; Boston Children's Hospital (February 2013) (date
approximated) (pg. 24)

118: Justina Pelletier; Justina's Plea video; A Miracle for Justina (May 2014) (pg. 24)
119: Recent picture of Justina Pelletier; A Miracle for Justina (pg. 25)

120: Martin Gottesfeld; My Notes On the FBI's Lies Are Contraband; Red State (2017) (title: and date approximated from
memory) (pg. 26)

121: Martin Gottesfeld; Savage: FBI Monster Ignores Child Torture (2018) (title and date approximated from memory) (pg. 26)
122: Yvonne Abraham; article about Alice Newton, the DA's office, and the medical examiner; The Boston Globe (pg. 33)
123: article about Alice Newton, the DA's office, and the medical examiner; The Washington Post (pg. 33)

124: print-out of BWH cardiology department website announcing its close working relationship with BCH; Brigham and
Women's Hospital (pg. 33)

125: Emily Rooney; Justina Pelletier's Parents Fighting to Get Her Back; PBS/WGBH Greater Boston (March 2014) (title and
date approximated from memory) (pg. 33)

426: video of the rescue of Martin Gottesfeld (February 15th, 2016) (pg. 37)

127: Lou and Linda Pelletier PPA Justina Pelletier v. Boston Children's Hospital, et al. (amended complaint); Massachusetts
Suffolk County Superior Court (filed February 2016) (title and date approximated from memory) (pg. 37)

128: Ryan Grim and Daniel Marans; This Federal Prosecutor Is Building a Career Indicting the Good Guys: But Is U.S. Attorney
Carmen Ortiz the One Gone Wrong?; The Huffington Post (July 2016) (authors' names, title, and date approximated from
memory) (pg. 38)

129: Ryan Grim block-quoting Martin Gottesfeld; Why This Activist Hacker Is Going On a Hunger Strike In Jail; The Huffington
Post (September 26th, 2016) (title and date approximated from memory) (pg. 39)

130: Anthony Cuthbertson; Anonymous Hacker Begins Second Week of Hunger Strike In Prison; Newsweek (October 11th,
2016) (title and date approximated from memory} (pg. 39)

131: Anthony Cuthbertson; Anonymous Hacker Indicted As Hunger Strike Continues; Newsweek (October 20th, 2016) (title and
date approximated from memory) (pg. 39)

132: Martin Gottesfeld; The Wrong Ortiz Retires In Boston; The Huffington Post (October 26th, 2016) (title and date
approximated from memory) (pg. 40)

133: Martin Gottesfeld; From Prison With Love: Why | Became an Activist Hacker; The Huffington Post (October 2016) (title and
date approximated from memory) (pg. 40)

134: Martin Gottesfeld; The Permanent and Potentially-Fatal Effects of Martin Gottesfeld's Hunger Strike; The Huffington Post
(October 2016) (title and date approximated from memory) (pg. 40)

135: Martin Gottesfeld; How the U.S. Marshals and Federal Bureau of Prisons Are Trying To Break My Hunger Strike; The
Huffington Post (January 2nd, 2017) (title and date approximated from memory) (pg. 40)

136: Kevin Gosztola block-quoting Martin Gottesfeld; Jailed Activist Pens Open Letter About Human Rights Abuses At Plymouth
Country Correctional Facility; Shadowproof Press (February 14, 2017) (title and date approximated from memory) (pg. 41)

137: Martin Gottesfeld; Aaron Herndandez Suicide Highlights Systemic Problem In Massachusetts Jails and Prisons; The
Huffington Post (April 2017) (title and date approximated from memory) ( (pg. 41)

_ Rege AGA & Ab3-
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 27 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

138: Martin Gottesfeld; email to then-AUSA Adam Bookbinder (November 2016) (date approximated from memory) (pg. 41)
139: pictures of mail received by Martin Gottesfeld while he was at MCC (2016-2017) (pg. 44)
140: records of rotating vigil during Martin Gottesfeld's hunger strike (2016-2017) (pg. 44)

141: article about the #FreeMartyG protest at the John J. Moakley Federal Courthouse; Massachusetts Lawyers Weekly (late
2016 or early 2017) (date approximated from memory) (pg. 44)

142: Ryan Grim block-quoting Martin Gottesfeld; coverage of open letter to Attorney General Loretta Lynch and Inspector
General Horowitz; The Huffington Post (November 2016) (date approximated from memory) (pg. 44)

143: graph of nightly temperatures in Manhattan from the plaintiff's time in the MCC SHU, November 14th, 2016, through
February 4th, 2017 (pg. 84)

144: Ryan Grim block-quoting Martin Gottesfeld; coverage of open letter to Acting--U.S.-Attorney-General Sally Yates; The
Huffington Post (January 24th, 2017) (pg. 89)

145: Kevin Gosztola block-quoting Martin Gottesfeld; coverage of open letter to Acting--U.S.-Attorney-General Sally Yates;
Shadowproof Press (January 24th, 2017) (pg. 89)

146: Christina Sterling; email to Anthony Cuthbertson (Newsweek) (October 2016) (date approximated from memory) (pg. 91)

147: feature-length article on the plaintiff containing content from the Massachusetts U.S. attorney's office; The Miami New-
Times (April 2017) (date approximated from memory) (pg. 91)

148: Aviva Stahl; Prisoners Endure a Nightmare "Gulag" In Lower Manhattan, Hidden In Plain Site; The Gothamist (June 19,
2018) (pg. 118)

~ Foxe ASS oy AS
AGRE SOAR

OL wD
Hore, Ke rebel, UG,

(oe. be
i

 

 

 

 

 

 

 

 

 

 

 

 

 

     
    

 

rere Me ‘te
ur Ag chery) Vy nea » a WO. taes
\

6 OM es ARE fee

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

Case 1

 

 

18-cv-10836-PGG | Document 101-3 Filed 11/27/19 Page 29 of 42

 

 

}

Y
Janene
JONG Va

o\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

~ Feue ASS ae At3-

 
N
Tt
—
oO
oO
~
wo
Do
Oo
a
o
a
—
~
N
—
cl .
a
oO
Lv
im
©
a
oO
a
=
o:
eo
5S :
oe
©:
QO:
O
O
O.,

te

3,36:

 

 

 

 

 

 

 

 

 

 

 

oA

 

 

ue ASQ

 

 

 

 

 

 

 

 

 

 

 

 

2

-R,

 

 

 

 

 

 

 

 

 

 

 

 

\

\
Ca ccil

\

DNR

-

 

 

 

 

 

 

 

 

 
 

 

 

 

 

me

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 fo NN, G AE

“he ul ys

Nike

 

 

 

 

 

 

 

tC — wick TEM 4 wt ae

ak

 

 

SOs

AA \ Db Os, \ \> \
ta. ae V "
\ ch : 5 ‘ Xt CAg COME

 

 

 

 

 

 

 

 
A

yo

bas

oy, AY \
Onog'

\

VA

3

4

- Poh

>

~~ Cae ASS oN’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
 

 

 

,

18-ev-10836-PGG Document 101-3 Filed 11/27/19 Page 33 of 42

 

Case: 1:

 

A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

s
Sd}

\
Cate

b
4
‘y

I \\

o

&
V

r

CDR

(.

i,

f

 

 

 

oe

ee eee

 

 

LAGS

~ Reg AS OY

Q

 
oy

di 8-c¥-10836-PGG Document 101-3 Filed 11/27/19 Page 34 of 42

Sev

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~Peoe Abd AALS —

 

 

 

 

 

 

 

 

 

 

 

 

 

olka

 

 

 

 

NOC Vy

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ce nguse z

Shoe
Ae \

 

 

 

 

en)

™“.

Gun dlats he

VORP “eA Peas
\

 

fOhy Jena

 

 

 

 

 

 

 

 
 

 

 

 

 

 

PALO Mer ; hs rere”
. a

 

 

 

sunt

fe \|
MA < ee \
ch Ww i. I

1D ALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ce vol: a Pen aa fa!

“al Ro vt “Vike
Sool (oles nh

supe) een dad-tek be wes Lneainhe. On Cert har eee edktlice

 

 

 

 

 

 

ee

 

Mees") = | ~ Rage AEX OPAGR =

ANG
“CONG al.

 

 

 

 
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 37 of 42

Dated: November 18th, 2019

Terre Haute, Indiana a a
by: , Lon

Martin S. Gottesfeld

 

Pro Se
Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808
Sr. Systems Engineer

Rolling-Stone-- & Info-Wars--
Featured Human-Rights Advocate

Political Journalist

CERTIFICATE OF SERVICE

 

I, Martin S. Gottesfeld, pro se, certify that on Monday, November 18th,
2019, I mailed the foregoing document to counsel for the defendants in the
above-captioned case by handing said copy in an envelope bearing sufficient
affixed pre-paid first-class U.S. postage to Ms. J. Wheeler of the FCI Terre
Haute CMU unit team, acting in her official capacity as an agent of the

defendants, all pursuant to Houston v. Lack, 487 U.S. 266 (1988),

wy: Ob

Martin S. Gottesfeld, pro se

- Page 163 of 163 -
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 38 of 42

Exh Kr 7
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 39 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

FROM: 12982104

TO:

SUBJECT: Gottesfeld v. Hurwitz, et al., 18-cv-10836-PGG-GWG
DATE: 11/17/2019 11:17:14 AM

Declaration of Martin S. Gottesfeld:

|, Martin S. Gottesfeld, do hereby affirm that the following is true and accurate to the best of my knowledge, information, and
belief on this 18th day of November, 2019, and | declare under penalty of perjury pursuant to 28 U.S.C. Sec. 1746(1) that the
following is true and correct (please see Carney v. United States Dep't of Justice, 19 F.3d 807, 812 n. 1 (2d Cir. 1993)):

1. My name is Martin S. Gottesfeld and | am the sole plaintiff in the case of Gottesfeld v. Hurwitz, et al., 18-cv-10836-PGG-
GWG, pending before The Honorable United States District Court for The Southern District of New York (herein also "the
case").

2. Section II(B), "Factual Background of the Events In Controversy Declared Under Penalty of Perjury," of my opposition filed
today pursuant to the prison-mailbox rule of Houston v. Lack, 487 U.S. 266, 270 (1988) in response to the defendants’ motion to
dismiss the case (herein "my opposition") is true and correct pursuant to 28 U.S.C. Sec. 1746.

3. As stated at the end of section II(B)(2) of my opposition, "The Defendants’ Attempted Suppression of the Truth Heard
‘Round the World," | hereby pledge, promise, and contract that | will utilize any award(s) of monetary damages resulting from
the case in excess of my fees and costs in order to fund further litigation to vindicate the human and Constitutional rights of
institutionalized persons.

4. Every competent computer-network technician knows that Transmission-Control Protocol (TCP) and User-Datagram
Protocol (UDP) port numbers impart a great deal of the "substance, purport, or meaning" of Internet communications, and any
computer-network technician who claims otherwise is either incompetent, dishonest, or both.

5. The only objectively-correct answer to the following question is "true," and for fear of incompetency, | would never hire any
entry-level computer-network technician who answers the following question in the negative: “True or false: TCP and UDP port
numbers convey information regarding the substance, purport, or meaning of Internet communications?”

6. At the Donald W. Wyatt Detention Facility (herein "Wyatt"), there was a correctional officer (herein also "CO") who went by
the name "Officer T” and who was a retired U.S. military sniper.

7. Officer T learned of the reasons | elucidated for my hunger strike from October 3rd, 2016, to January 10th, 2017.

8. One day, after Officer T learned of the reasons for my hunger strike, as he was going off shift, he saluted me as if | were a
fellow service member and told me that | was like a soldier because of my fight for institutionalized American children and | was
deeply moved.

9. In September 2019, | completed an assiduous review of the federal case law from every U.S. district and circuit court as
well as The Supreme Court of The United States (SCOTUS) looking for the words "sentry" and "sentries," and found that these
words are most often used therein to signify persons, rules, or other methods to keep unwanted people, objects, arguments,
and other things out of places and venues, especially when the words "sentry" or "sentries" are used by the U.S. government.

10. When | was transferred back into custody of the Federal Bureau of Prisons (herein “the FBOP") on Friday, February 15th,
2019, agents of the defendants in the case did not allow my legal work to travel with me and instead mailed it to my home. |
thus am no longer in possession of the papers | received from the court before that date, including docket entry (herein also
"D.E.") 6 of the case.

11. When | arrived at MCC New York, | was forced to either donate my personal clothing or ship it home, and the clothing that
| shipped home upon my arrival at MCC indeed appears in one (1) of the photographs used by Rolling Stone in its feature about
my advocacy.

12. Unlike inmates in general population who had a much wider selection of items available for purchase than | did, | was
unable to purchase personal clothing from commissary at MCC New York because | was in the SHU.

43. | was not allowed to bring my hygiene products with me to MCC and the hygiene products available to me in the SHU at
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 40 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

MCC were greatly limited because | could not buy proper toothpaste, dental-flossing products, deodorant, toothbrushes, cotton
swabs, mouthwash, or shampoo due to restrictions on commissary purchases by SHU inmates, while inmates in general
population at FBOP facilities can purchase all of these items.

14. My sleep surface in the SHU at MCC New York was inadequate; especially due to my many chronic sports injuries
accrued over many years of competitive full-contact sports, including judo and wrestling, and other sports, including baseball,
climbing, and ultimate frisbee; including dislocated shoulders, separated collar bones, tendonitis, chronic strain and scar tissue
around my right iliopsoas tendon (hip flexor), my chronically-strained left sacroiliac joint (rear hip joint), shin splints, and my
pulled lower back.

15. Judo, in particular, is a grueling submission sport wherein competitors, known as judoka, are encouraged to win by
strangling opponents' carotid arteries (blood chokes) or pulmonary diaphragm (pelvic choke) starting at or before the age of
thirteen (13), and by submission joint locks of the elbow and wrist capable of destroying those joints starting at or before the
age of seventeen (17).

16. Despite these clear medical needs--which were treated appropriately in terms of my sleep surface at Wyatt--my sleep
surface on G Tier of MCC's SHU was less than a half inch thick and left me in constant pain even though | repeatedly requested
medical help in the form of an adequate sleep surface.

17. While Officer Nick Tartaglione was in the cell next to me on G Tier of MCC's SHU, he too faced a similarly-thin and
inadequate sleeping surface despite similarly-aggravating orthopedic conditions.

18. | was mechanically restrained and escorted outside my cell while | was a SHU inmate at MCC New York, and this is
normal for SHU inmates except inmate workers in the SHU while they are working and therefore need the use of their hands.

49. While | was at MCC New York | was deprived of personal property, including a law book that was taken from me upon my
entry to the facility as well as grooming equipment, including an electric shaver | was not allowed to bring with me from Wyatt,
and reading and writing materials, in the form of rejected and withheld mail and writing implements. At one (1) point, my lawyer
contacted the MCC legal department because SHU staff did not hand out the difficult-to-use "flex pens" that are the only writing
implement that SHU inmates are allowed to use.

20. For an inmate to encounter conditions in the SHU contrary to those detailed in above paragraphs twelve (12) through
nineteen (19) would be abnormal because, with the exception of the failure to distribute "flex pens," all of the above conditions
are standard practices in segregation in corrections facilities.

21. The practice of forced-feeding as performed in correctional facilities and the FBOP starts when a team of officers outfitted
in what resembles riot gear enter an inmate's cell and physically subdue the inmate through violence and physical force.

22. The proceeding is video-recorded, which immortalizes the humiliation and degradation of the hunger-striking inmate.
23. Once five (5) or more COs subdue the inmate who is to be force-fed, they place the inmate in a "five-(5)-point restraint.”

24. In non-euphemistic terms, the COs bind each of the inmate's four (4) limbs to a bed post or to parts of a specially-
designed "restraint chair," and strap an inflexible mask over the inmate to immobilize the inmate's head and face.

25. Once the inmate is bound in the five-(5)-point restraint, a "doctor" forces a nasogastric tube up the inmate's nose and
down the inmate's throat, despite any attempt by the inmate to close his or her nasal passages or throat.

26. This process is known to cause nasal and esophageal bleeding and to cause harm; many inmates cry at this point but
prison "doctors" like Defendant Bussanich continue anyways despite their Hippocratic oath. ,

27. Some prison "doctors" delight in the force-feeding procedure and one of the principal factors differentiating medical
practice in correctional settings is that prison "doctors" know they will be allowed to perform the force-feeding procedure against
the will of their patients, which other doctors in non-correctional settings generally neither perform nor condone.

28. The prison "doctor" then pumps liquefied "food" through the tube into the inmate's stomach.

29. The prison "doctor" then leaves the inmate in the five-(5)-point restraint for hours, before typically ordering him or her
placed in a paper gown and held in suicide watch for an extended period designed by the prison "doctor" to further punish,
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 41 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

degrade, and humiliate the inmate for his or her hunger strike.

30. Despite Defendant Bussanich's oath to "do no harm," Defendant Bussanich repeatedly engaged in the barbaric, torturous,
sadistic, and harmful practice of force-feeding---not to save life---but rather to punish protest by pre-trial detainees.

31. Defendant Bussanich and other parties in privity with the defendants in the case wanted to be sure that | knew the above-
outlined force-feeding procedure in full detail and they used it regularly to threaten me.

32. In response to one (1) of those threats, | told Defendant Bussanich, "Anything you do to me, I'm writing up for The
Huffington Post."

33. Upon hearing of my intention to document the force-feeding process in The Huffington Post, Defendant Bussanich's facial
expression turned from exuberant to fearful and concerned---like a child caught knowingly doing wrong.

34. Though Defendant Bussanich and others continued to threaten me with force-feeding, it was clear they did not have the
stomach to see their use of the procedure appear in print in detail in the politics section of The Huffington Post, especially given
the horrific medical abuse and human-rights violations carried out on Justina Pelletier and other children for whom | advocate
by other supposed medical professionals and that this force-feeding of me would have been seen by many in the public as an
extension of that earlier barbarism by supposed medical professionals.

35. In preparing for my hunger strike, | performed a great deal of research on the likely reactions and the relevant matters of
law.

36. Upon starting my hunger strike, | learned a great deal more about prison hunger strikes from my attorneys and Wyatt staff.
37. Hunger strikes are not rare events in custodial settings.
38. Only a small percentage of prison hunger strikes result in inmate transfers.

39. Nearly all inmate transfers resulting from hunger strikes are to medical! facilities and | am aware of no other federal pre-
trial inmate who was transferred during a hunger strike to a non-medical facility in another U.S. federal-court district.

40. While | was iri the SHU at MCC New York the rodent and insect infestation problem affected me because vermin got into
my cell and | had to block the gap under my cell door in order to stop the rodents and roaches from coming into my cell.

41, After the cockroach climbed the prison mental-health practitioner, causing her to scream and shutter, as noted in D.E. 2 at
8 paragraph 12, the inmate with whom she was speaking exclaimed, "We have to live in this [filth].”

42. Myself and the other inmates in the SHU at MCC New York did, in fact, "nave to live in [that filth]."

43. The temperature in my cell in the SHU at MCC New York while | was there was frigid throughout the winter whenever it
got cold outside and Defendant Bussanich personally observed me bundled up in multiple blankets in my cell due to this cold
but did nothing.

44. While | was in the SHU at MCC New York, Defendant Tatum made weekly rounds through the SHU and was aware of the
conditions therein from talking with inmates yet he did nothing.

45. While | was in the SHU at MCC New York, Defendant Bussanich visited the SHU multiple times per week and was well
aware of the conditions therein from talking with myself and other inmates yet he did nothing.
Case 1:18-cv-10836-PGG Document 101-3 Filed 11/27/19 Page 42 of 42

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

eee eee wen EEE EEE RK KK eK KR TT

FROM: 12982104
_ TO:

SUBJECT: Gottesfeld v. Hurwitz, et al., 18-cv-10836-PGG-GWG
DATE: 11/17/2019 11:18:18 AM

46. Based on my experience in the press, it is far more likely than not that during their tenures as the heads of their
organizations, defendants and Hurwitz and Anderson were made personally aware of the conditions in and around the 10-south
and 9-south units at MCC New York due to the high-profile pre-trial defendants housed therein and the history of sustained
media interest and publicity generated by the conditions in those units.

47. It is also worth noting that the significant litigation history of the conditions at MCC and especially in its 9-south and 10-
south units more likely than not ensured that during their tenures defendants Hurwitz and Tatum were personally aware of the
conditions therein.

A8. Indeed, the world learned that U.S. Attorney General William Barr reassigned Defendant Hurwitz and the new warden at
MCC after pre-trial detainee Jeffrey Epstein died in 9-south.

49. Clearly, U.S. Attorney General William Barr considered Defendant Hurwitz and the warden of MCC New York personally
responsible for the conditions in 9-south.

50. Defendant Bussanich saw me during my hunger strike while | was the SHU at MCC New York at most once per day, and
he and the medical department went days without seeing me at all.

51. | was not hooked up to any long-term medical-monitoring equipment during my hunger strike at MCC New York, but rather
thrown in solitary confinement.

52. In comparison, if the defendants were serious about the needs to "monitor" and “tend to" my hunger strike, they would
have housed me in the medical unit--as Wyatt did--and hooked me up to continuous monitoring equipment, but they did no such
thing.

53. The defendants did far more to threaten me with forced-feeding then they did to "monitor" and "tend to" my hunger strike.

54. Before Aaron Swartz hung himself, his defense attorneys informed in writing the division chief of cybercrime in the Boston
U.S. attorney's office, namely Stephen Heymann, that Heymann's belligerence had left Aaron Swartz suicidal.

55. Heymann responded in writing to this information by telling Aaron Swartz's lawyers, "Fine, we'll lock him up."
56. | drew the same federal judge as Aaron Swartz, namely The Honorable Nathaniel Matheson Gorton.

57. Harvard Medical School and its affiliate, The Brigham and Women's Hospital (BWH) Cardiology Department conduct
research to benefit Judge Gorton's family business, Slade Gorton & Co., Inc.

58. | was the only subsequent activist indicted by Carmen Ortiz under the same highly-controversial federal law as Aaron
Swartz: The Computer Fraud and Abuse Act.

59. The Honorable Nathaniel Matheson Gorton is widely known as a hanging judge who rules intentionally in error to support
the government.

60. Once Aaron Swartz drew The Honorable Nathaniel Matheson Gorton, Carmen Ortiz's office explicitly threatened Aaron
Swartz with what they would get Judge Gorton to do to him at sentencing.

61. After then--Assistant-U.S.-Attorney Stephen Heymann, the son of Carmen Ortiz's Harvard Mentor Phillip Heymann,
intentionally drove Aaron Swartz to suicide, Republicans in both Houses of Congress convened oversight hearings and
slammed Carmen Ortiz for her mishandling of the case.

62. Following the death of Aaron Swartz, over 61,000 people digitally signed an online petition to the White House demanding
that President Obama fire Carmen Ortiz.

63. Carmen Ortiz's husband publicly attempted to defend her actions online, and rather than succeed, he was driven off of
